               Case 19-10289-LSS            Doc 2293       Filed 10/05/20        Page 1 of 72




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

------------------------------------------------------------ x
In re:                                                       : Chapter 11
                                                             :
                                                  1
IMERYS TALC AMERICA, INC., et al.,                           : Case No. 19-10289 (LSS)
                                                             :
                    Debtors.                                 : (Jointly Administered)
                                                             :
                                                             : Re Docket Nos. 1714, 1715, 1716,   2083, 2084, 2184,
                                                               2288-1, 2289, 2290
                                                             :
------------------------------------------------------------ x Reply Deadline: October 5, 2020
                                                              Hearing Date: October 8, 2020

 DEBTORS’ OMNIBUS REPLY IN SUPPORT OF MOTION FOR ENTRY OF ORDER
   (I) APPROVING DISCLOSURE STATEMENT AND FORM AND MANNER OF
      NOTICE OF HEARING THEREON, (II) ESTABLISHING SOLICITATION
     PROCEDURES, (III) APPROVING FORM AND MANNER OF NOTICE TO
      ATTORNEYS AND CERTIFIED PLAN SOLICITATION DIRECTIVE, (IV)
APPROVING FORM OF BALLOTS, (V) APPROVING FORM, MANNER, AND SCOPE
  OF CONFIRMATION NOTICES, (VI) ESTABLISHING CERTAIN DEADLINES IN
      CONNECTION WITH APPROVAL OF DISCLOSURE STATEMENT AND
       CONFIRMATION OF PLAN, AND (VII) GRANTING RELATED RELIEF




1
        The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification
number, are: Imerys Talc America, Inc. (6358), Imerys Talc Vermont, Inc. (9050), and Imerys Talc Canada
Inc. (6748). The Debtors’ address is 100 Mansell Court East, Suite 300, Roswell, Georgia 30076.

                                                       1
RLF1 24099484v.1
               Case 19-10289-LSS                    Doc 2293           Filed 10/05/20              Page 2 of 72




                                               TABLE OF CONTENTS

                                                                                                                                   Page

I.       PRELIMINARY STATEMENT .........................................................................................9
II.      PROCEDURAL HISTORY...............................................................................................15
III.     THE COURT SHOULD GRANT THE MOTION ...........................................................16
         A.        The Disclosure Statement Meets the Applicable Standards for Approval
                   Under Section 1125................................................................................................16
                   1.        There is Adequate Information Regarding the TDP, Trust
                             Agreement, and Ancillary Documents .......................................................17
                             a.         The TDP and Trust Agreement Provide Adequate
                                        Information Regarding the Operation of the Talc Personal
                                        Injury Trust ....................................................................................18
                             b.         The Original TDP Adequately Addresses Specific
                                        Disclosure Issues Raised in the Objections ...................................20
                                        (1)        Anti-Fraud Provisions ........................................................20
                                        (2)        Treatment of Ovarian Cancer Claims Versus
                                                   Mesothelioma Claims ........................................................22
                                        (3)        Treatment of Indirect Talc Personal Injury Claims ...........22
                                        (4)        Liability Defenses ..............................................................23
                             c.         The Debtors have Filed Financial Projections and Intend to
                                        File Additional Information as Part of the Plan Supplement .........24
                   2.        The Debtors Have Adequately Described the Trust Assets,
                             Including Indemnification and Insurance Rights .......................................25
                             a.         J&J’s Indemnification Obligations ................................................27
                             b.         The Debtors’ Insurance ..................................................................32
                             c.         Imerys S.A.’s Indemnification Rights ...........................................35
                   3.        The Debtors Adequately Describe the Imerys Settlement .........................35
                   4.        The Disclosure Statement and Plan Adequately Describe the
                             Treatment of Insurers .................................................................................37
                   5.        The Liquidation Analysis Provides Creditors with Adequate
                             Information Regarding Potential Creditor Recoveries in a
                             Hypothetical Liquidation ...........................................................................38
                   6.        The Remaining Disclosure Objections are Either Without Merit or
                             Have Already Been Addressed ..................................................................41
                             a.         The Debtors Have Adequately Described the Talc Personal
                                        Injury Claims .................................................................................41

                                                                  2
RLF1 24099484v.1
                Case 19-10289-LSS                     Doc 2293            Filed 10/05/20              Page 3 of 72




                              b.         The Disclosure Statement Provides Adequate Information
                                         Regarding Cyprus’ Insurance Policies and Purported
                                         Indemnity Rights. ...........................................................................42
                              c.         The Disclosure Statement Adequately Addresses J&J’s
                                         Defenses, Setoff Rights, and Indemnification Claims
                                         against the Debtors .........................................................................44
                              d.         The Disclosure Statement Adequately Describes the Role
                                         of the TCC and FCR ......................................................................47
                              e.         The Disclosure Statement Adequately Describes the Non-
                                         Debtor Affiliate Releases ...............................................................48
         B.        The Confirmation Objections are Premature and Meritless ..................................49
                   1.         J&J’s Bad Faith Claim is Meritless and Unsupported ...............................50
                   2.         The Plan Meets the Best Interests Test ......................................................56
                   3.         The Plan Does Not Provide for Improper Treatment of Indirect
                              Talc Personal Injury Claimants ..................................................................57
                   4.         The Lack of Certain “Neutrality Language” for J&J Does Not
                              Render the Plan Patently Unconfirmable ...................................................59
                   5.         Potential Litigation Between the Debtors and J&J Does Not
                              Render the Plan Unconfirmable .................................................................60
         C.        The Voting Procedure Objections Are Without Merit ...........................................60
                   1.         It is Appropriate to Assign Indirect Talc Personal Injury Claims a
                              Value of $1 for Voting Purposes. ..............................................................60
                   2.         The Treatment of FRBP 3018(a) Motions is Proper. .................................64
         D.        The Procedural Objections Are Meritless or Have Been Addressed .....................66
                   1.         The Timing of the Filing of the Disclosure Statement is
                              Appropriate ................................................................................................66
                   2.         The Plan Confirmation Schedule is Appropriate .......................................68
                   3.         The Solicitation Procedures do not Create a Material Conflict of
                              Interest........................................................................................................69
                   4.         The Notice to Contract Counterparties Provides a Sufficiently
                              Long Response Time .................................................................................70
                   5.         Expanded Service of the Plan Supplement and the Solicitation
                              Procedures Order is Unnecessary ..............................................................70
IV.      CONCLUSION ..................................................................................................................71




                                                                    3
RLF1 24099484v.1
                 Case 19-10289-LSS                  Doc 2293           Filed 10/05/20           Page 4 of 72




                                                TABLE OF AUTHORITIES

                                                                                                                           Page(s)

                                                             CASES

In re 20 Bayard Views, LLC,
    445 B.R. 83 (Bankr. E.D.N.Y. 2011).......................................................................................56

In re A.H. Robins Co., Inc.,
    880 F.2d 694 (4th Cir. 1989) .......................................................................................61, 65, 66

In re Abeinsa Holding, Inc.,
    562 B.R. 265 (Bankr. D. Del. 2016) ........................................................................................39

In re American Capital Equipment, LLC,
    688 F.3d 145 (3d Cir. 2012)...............................................................................................49, 50

In re Aquatic Development Group, Inc.,
    352 F.3d 671 (2d Cir. 2003).....................................................................................................65

In re Armstrong World Indus., Inc.,
    348 B.R. 136 (D. Del. 2006) ..............................................................................................57, 58

In re Best Products Co., Inc.,
    177 B.R. 791 (S.D.N.Y. 1995).................................................................................................37

Bittner v. Borne Chemical Co., Inc.,
    691 F.2d 134 (3d Cir. 1982).....................................................................................................60

In re Boy Scouts of America,
    Case No. 20-cv-0774 (RGA) (D. Del. Sept. 9, 2020) ..............................................................55

In re Cellular Info. Sys., Inc.,
    171 B.R. 926 (Bankr. S.D.N.Y. 1994) .....................................................................................37

In re Combustion Engineering, Inc.,
    391 F.3d 190 (3d Cir. 2004)...............................................................................................38, 65

In re Congoleum Corp.,
    426 F.3d 675 (3d Cir. 2005).....................................................................................................55

In re Dakota Rail, Inc.,
    104 B.R. 138 (Bankr. D. Minn. 1989) .....................................................................................50

In re Diversified Investors Fund XVII,
    91 B.R. 559 (Bankr. C.D. Cal. 1988).......................................................................................39



                                                                  4
RLF1 24099484v.1
                   Case 19-10289-LSS                     Doc 2293            Filed 10/05/20              Page 5 of 72




In re Duro Dyne Nat’l Corp.,
    Case No. 18-27963 (MBK) (Bankr. D.N.J. Sept. 30, 2020) ........................................21, 22, 24

In re Exide Techs.,
    303 B.R. 48 (Bankr. D. Del. 2003) ..........................................................................................37

In re Flintkote Co.,
    Case No. 04-11300 (JKF) (Bankr. D. Del. Feb. 9, 2015)
    ................................................................................................................................21, 23, 24, 38

In re Garlock Sealing Tech., LLC,
    Case No. 10-BK-31607 (Bankr. W.D.N.C. April 03, 2017)..............................................21, 38

In re Greate Bay Hotel & Casino, Inc.,
    251 B.R. 213 (Bankr. D. N.J. 2000) ........................................................................................51

In re Hercules Offshore, Inc.,
    565 B.R. 732 (Bankr. D. Del. 2016) ........................................................................................51

Matter of Johns-Manville Corp.,
   68 B.R. 618 (Bankr. S.D.N.Y. 1986) ...........................................................................61, 63, 65

In re Kaiser Gypsum Company, Inc.,
    Case No. 16-31602 (JCW) (Bankr. W.D.N.C. Oct. 23, 2019) ................................................67

In re Leslie Controls, Inc.,
    Case No. 10-12199 (CSS) (Bankr. D. Del. Aug. 20, 2010) ...................................21, 22, 23, 67

In re Leslie Controls, Inc.,
    No. 10-12199 (CSS), 2011 WL 1901547 (Bankr. D. Del. Jan. 18, 2011) ...............................56

In re Lisanti Foods, Inc.,
    329 B.R. 491 (D. N.J. 2005) ....................................................................................................17

MacArthur Co. v. Johns-Manville Corp.,
  837 F.2d 89 (2d Cir. 1988).......................................................................................................65

In re Maremont Corp.,
    601 B.R. 1 (Bankr. D. Del. 2019) ................................................................................37, 51, 56

In re Maremont Corp.,
    Case No. 19-10118 (KJC) (Bankr. D. Del. May 17, 2019) .........................................21, 22, 24

In re Metex Mfg. Corp.,
    Case No. 12-14554 (BRL) (Bankr. S.D.N.Y. Dec. 23, 2013) .................................................38

In re Monroe Well Service Inc.,
    80 B.R. 324 (Bankr. E.D. Pa. 1987) ..................................................................................14, 49


                                                                        5
RLF1 24099484v.1
                  Case 19-10289-LSS                    Doc 2293           Filed 10/05/20             Page 6 of 72




In re Montreal Maine & Atlantic Railway, Ltd.,
    Bk. No. 13-10670 (PGC), 2015 WL 7431192 (Bankr. D. Me. Oct. 9, 2015)..........................37

In re New Hampshire Elec. Co-op., Inc.,
    138 B.R. 668 (Bankr. D. N.H. 1992) .......................................................................................53

In re Oakfabco, Inc.,
    Case No. 15-27062 (Bankr. N.D. Ill. Jan. 15, 2019) ...............................................................67

Oneida Motor Freight, Inc. v. United Jersey Bank,
   848 F.2d 414 (3d Cir. 1988)...............................................................................................13, 17

In re PPI Enterprises (U.S.), Inc.,
    324 F.3d 197 (3d Cir. 2003).....................................................................................................51

Pension Ben. Guar. Corp. v. Enron Corp.,
   No. 04 Civ. 5499 (HB), 2004 WL 2434928 (S.D.N.Y. Nov. 1, 2004) ..............................61, 63

In re Pittsburgh Corning Corp.,
    No. 00-22876 (JKF), 2013 WL 2299620 (Bankr. W.D. Pa. May 24, 2013) ...........................57

In re Quigley Co.,
    346 B.R. 647 ......................................................................................................................61, 64

In re Quigley Co., Inc.,
    377 B.R. 110 (Bankr. S.D.N.Y. 2007) .....................................................................................49

In re Ravn Air Group, Inc.,
    Case No. 20-10755 (BLS) (Bankr. D. Del. June 07, 2020) .....................................................62

In re RFE Indus., Inc.,
    283 F.3d 159 (3d Cir. 2002).....................................................................................................37

In re River Vill. Assocs.,
    181 B.R. 795 (E.D. Pa. 1995) ..................................................................................................17

In re rue21, inc.,
    575 B.R. 90 (Bankr. W.D. Pa. 2017) .................................................................................52, 56

In re Specialty Prods. Holding Corp.,
    Case No. 10-11780 (PJW) (Bankr. D. Del. Oct. 23, 2014) ............................................. passim

In re Stanley Hotel Inc.,
    13 B.R. 926 (Bankr. D. Co. 1981) ...........................................................................................47

In re Stone Hedge Properties,
    191 B.R. 59 (Bankr. M.D.Pa. 1995) ........................................................................................63



                                                                     6
RLF1 24099484v.1
                 Case 19-10289-LSS                   Doc 2293          Filed 10/05/20            Page 7 of 72




In re Texaco Inc.,
    84 B.R. 893 (Bankr. S.D.N.Y. 1988) .......................................................................................37

In re Texas Extrusion Corp.,
    844 F.2d 1142 (5th Cir. 1988) .................................................................................................17

In re TK Holdings Inc.,
    Case No. 17-11375 (BLS) (Bankr. D. Del. Jan. 23, 2018) ................................................18, 67

In re United Gilsonite Labs,
    Case No. 5:11-bk-02032 (RNO) (Bankr. M.D. Penn. Nov. 14, 2014) ..............................18, 24

In re W.P. Hickman Sys., Inc.
    No. ADV 10-2289JAD, 2012 WL 2905446 (Bankr. W.D. Pa. July 16, 2012) .................56, 57

In re W.R. Grace & Co.,
    446 B.R. 96 (Bankr. D. Del. 2011) ..........................................................................................57

In re W.R. Grace & Co.,
    475 B.R. 34 (D. Del. 2012) ......................................................................................................55

In re W.R. Grace & Co.,
    729 F.3d 311 (3d Cir. 2013).....................................................................................................58

In re Waterville Timeshare Grp.,
    67 B.R. 412 (Bankr. D. N.H. 1986) ...................................................................................16, 47

In re Yarway Corp.,
    Case No. 13-11025 (BLS) (Bankr. D. Del. March 18, 2015) .......................................... passim

In re Zaruba,
    384 B.R. 254 (Bankr. D. Alaska 2008) ....................................................................................56




                                                                  7
RLF1 24099484v.1
                   Case 19-10289-LSS                     Doc 2293             Filed 10/05/20              Page 8 of 72




                                                               STATUTES

11 U.S.C.
   §§ 101-1532 .............................................................................................................................10
   § 105...................................................................................................................................10, 15
   § 501.........................................................................................................................................63
   § 502...................................................................................................................................26, 63
   § 502(a) ....................................................................................................................................62
   § 502(c) ..............................................................................................................................62, 63
   § 524(g) ..................................................................................................................10, 15, 55, 58
   § 524(g)(2)(B) ..........................................................................................................................12
   § 1122(a) ..................................................................................................................................57
   § 1123(a)(4) .......................................................................................................................58, 59
   § 1125.....................................................................................................................13, 16, 17, 40
   § 1125(a)(1) ..................................................................................................................... passim
   § 1126.......................................................................................................................................63
   § 1129(a)(3) .......................................................................................................................50, 51
   § 1129(a)(7) .............................................................................................................................56
   § 1129(a)(7)(A) ........................................................................................................................56

                                                                   RULES

Fed. R. Bank. Proc. 2002(b) ..........................................................................................................66

Fed. R. Bank. Proc. 3018(a).........................................................................................62, 63, 64, 65




                                                                        8
RLF1 24099484v.1
               Case 19-10289-LSS        Doc 2293       Filed 10/05/20      Page 9 of 72




         Imerys Talc America, Inc., Imerys Talc Vermont, Inc., and Imerys Talc Canada Inc.

(collectively, the “Debtors”), as debtors and debtors-in-possession in the above-captioned chapter

11 cases (the “Chapter 11 Cases”), hereby submit this omnibus reply (the “Reply”) to the

objections, joinders, and reservations of rights (collectively, the “Objections”) filed by the parties

listed on Exhibit A hereto (collectively, the “Objectors”) with respect to the Motion of Debtors

for Entry of Order (I) Approving Disclosure Statement and Form and Manner of Notice of Hearing

Thereon, (II) Establishing Solicitation Procedures, (III) Approving Form and Manner of Notice to

Attorneys and Certified Plan Solicitation Directive, (IV) Approving Form of Ballots, (V)

Approving Form, Manner, and Scope of Confirmation Notices, (VI) Establishing Certain

Deadlines in Connection with Approval of Disclosure Statement and Confirmation of Plan, and

(VII) Granting Related Relief [Docket No. 1716] (the “Motion”).2 In support of the Reply, by and

through their undersigned counsel, the Debtors respectfully state as follows:

I.       PRELIMINARY STATEMENT

         1.        Pursuant to the Motion, the Debtors seek entry of an order (a) approving the

Disclosure Statement, (b) approving the form and manner of the Disclosure Statement Hearing

Notice in respect of the Disclosure Statement Hearing, (c) establishing Solicitation Procedures,

(d) approving the form and manner of the Direct Talc Personal Injury Claim Solicitation Notice

and Certified Plan Solicitation Directive, (e) approving the forms of Ballots, (f) approving the

form, manner, and scope of the Confirmation Notices in respect of the Confirmation Hearing,

(g) establishing certain deadlines in connection with the foregoing, and (h) granting related relief




2
       Attached hereto as Exhibit B is a description of the substance of each Objection and a summary of
the Debtors’ response thereto.

                                                   9
RLF1 24099484v.1
              Case 19-10289-LSS          Doc 2293       Filed 10/05/20     Page 10 of 72




(as amended, the “Solicitation Procedures Order”) [Docket No. 2288-1].3                    Entry of the

Solicitation Procedures Order will allow the Debtors and the other Plan Proponents4 to proceed

with soliciting votes on the Plan (as defined below) and will provide a path to confirmation and,

ultimately, the Debtors’ emergence from bankruptcy.

         2.        From the commencement of the Chapter 11 Cases, the Debtors have worked

diligently with their stakeholders to try to resolve the Debtors’ liabilities in a fair and appropriate

manner pursuant to 11 U.S.C. §§ 105 and 524(g).5 These efforts have involved negotiations with

a number of interested parties, including, but not limited to, the TCC, the FCR, the Non-Debtor

Affiliates, Imerys S.A., Cyprus, Rio Tinto, Zurich, and J&J. In addition, the Debtors have

committed significant resources to mediating outstanding disagreements with each of Cyprus, Rio

Tinto, Zurich, and J&J. Through these various processes, the Debtors have expended substantial

time and effort to understand and address the concerns of the numerous stakeholders involved in

the Chapter 11 Cases.

         3.        Further, the Debtors, together with the other Plan Proponents, crafted a Disclosure

Statement that provides a plethora of information regarding the Debtors, the Plan, and the

confirmation process. Indeed, the Disclosure Statement exceeds 100 pages in length (excluding

exhibits); describes, among other things, the Debtors’ history, operations, assets, and liabilities,




3
        Capitalized terms used in this sentence but not otherwise defined herein shall have the definition
ascribed to such terms in the Motion.
4
         Capitalized terms not otherwise defined herein have the same meaning assigned to those terms in
the Second Amended Joint Chapter 11 Plan of Reorganization of Imerys Talc America, Inc. and its Debtor
Affiliates under Chapter 11 of the Bankruptcy Code (the “Plan”) [Docket No. 2289] or the Disclosure
Statement for Second Amended Joint Chapter 11 Plan of Reorganization of Imerys Talc America, Inc. and
its Debtor Affiliates under Chapter 11 of the Bankruptcy Code (the “Disclosure Statement”) [Docket No.
2290], as applicable.
5
       Hereafter, unless otherwise indicated, statutory references are to the United States Bankruptcy
Code, 11 U.S.C. §§ 101-1532 (the “Bankruptcy Code”).

                                                   10
RLF1 24099484v.1
              Case 19-10289-LSS         Doc 2293      Filed 10/05/20   Page 11 of 72




the circumstances leading to the commencement of the Chapter 11 Cases, ongoing settlement

discussions and/or agreements, and the structure and terms of the Plan; and includes a liquidation

analysis and financial projections.

         4.        Following the filing of the Disclosure Statement for Joint Chapter 11 Plan of

Reorganization of Imerys Talc America, Inc. and its Debtor Affiliates under Chapter 11 of the

Bankruptcy Code (the “Original Disclosure Statement”) [Docket No. 1715] on May 15, 2020,

and the Objections to the Original Disclosure Statement thereafter, the Debtors carefully

considered all of the issues raised by the Objectors and took steps to address those concerns that

warranted further information or changes to the Original Disclosure Statement. For instance, the

Debtors worked collaboratively with the other Plan Proponents, Rio Tinto, Zurich and the U.S.

Trustee to craft additional language to include in the Disclosure Statement. After analyzing the

Objections to the Original Disclosure Statement and engaging in discussions and negotiations with

other parties as appropriate, on August 12, 2020, the Debtors filed the Amended Joint Chapter 11

Plan of Reorganization of Imerys Talc America, Inc. and its Debtor Affiliates under Chapter 11 of

the Bankruptcy Code (the “First Amended Plan”) [Docket No. 2083] and the Disclosure

Statement for Amended Joint Chapter 11 Plan of Reorganization of Imerys Talc America, Inc. and

its Debtor Affiliates under Chapter 11 of the Bankruptcy Code (the “First Amended Disclosure

Statement”) [Docket No. 2084]. The First Amended Disclosure Statement added additional

disclosures and clarified certain information included in the Original Disclosure Statement to

resolve a number of the concerns raised by the Objectors. The First Amended Disclosure

Statement also (i) included proposed treatment for J&J’s indemnification obligations to the

Debtors based upon the relief sought by J&J in the J&J Stay Motion [Docket No. 1567], and (ii)




                                                 11
RLF1 24099484v.1
              Case 19-10289-LSS          Doc 2293       Filed 10/05/20   Page 12 of 72




contained updated exhibits, including financial projections and an amended liquidation analysis.

(First Amended Disclosure Statement at Exs. B, C, D.)

         5.        Thereafter, in mid-August, certain of the Objectors filed objections and responses

to the First Amended Disclosure Statement. On September 10, 2020, the Debtors filed a Notice of

Filing Exhibits to Amended Plan [Docket No. 2184], which contains both Exhibit A to the Plan

(the Trust Distribution Procedures (the “Original TDP”)) and Exhibit B to the Plan (the Talc

Personal Injury Trust Agreement (the “Trust Agreement”)). The intent of the Original TDP was

to “provide reasonable assurance that the [Talc Personal Injury Trust] will value, and be in a

financial position to pay, Talc Personal Injury Claims that involve similar claims in substantially

the same manner.” (Original TDP § 1.1.) Similarly, the Trust Agreement governs the obligations

of the Talc Trustees to administer the Talc Personal Injury Trust. (Trust Agreement §§ 1.2, 2.1.)

As the Trust Agreement summarizes, “[t]he Talc Trust is to use the Talc Trust’s assets and income

to pay the holders of all Talc Claims in accordance with this Trust Agreement and the TDP in such

a way that such holders of Talc Claims are treated fairly, equitably, and reasonably in light of the

assets available to resolve such claims, and to otherwise comply in all respects with the

requirements of a trust set forth in section 524(g)(2)(B) of the Bankruptcy Code.” (Id. § 1.2.)

         6.        Finally, on September 25, 2020, the Court entered an order denying the J&J Stay

Motion [Docket No. 2253]. Additional Objections to the First Amended Disclosure Statement and

the Original TDP were filed after the Court’s ruling. In order to address the Court’s ruling and

additional Objections filed by certain of the Objectors, the Debtors, with the support of the Plan

Proponents, filed the Plan and Disclosure Statement on October 5, 2020, and intend to file an

amended TDP (the “Amended TDP”).




                                                   12
RLF1 24099484v.1
              Case 19-10289-LSS          Doc 2293       Filed 10/05/20    Page 13 of 72




         7.        The Objections themselves primarily fall into four categories: (a) objections as to

the adequacy of the information contained in the Original Disclosure Statement, the First Amended

Disclosure Statement and/or the Original TDP (the “Disclosure Objections”); (b) objections

raising issues with respect to the confirmability of the Plan (the “Confirmation Objections”);

(c) objections regarding the Debtors’ proposed voting and solicitation procedures (the

“Solicitation Procedures Objections”); and (d) objections regarding logistical or procedural

concerns (the “Procedural Objections”). Each of the Objections either lacks merit or has been

resolved by revisions to the Plan and/or Disclosure Statement, the filing of exhibits to the Plan, or

amendments to the Solicitation Procedures Order. (See Ex. B.)

         8.        First, the Debtors have either fully addressed the Disclosure Objections by adding

additional information to the Plan, Disclosure Statement and/or Amended TDP, or have

determined that additional information is not necessary pursuant to the “adequate information”

standard under section 1125—because the additional disclosures requested by the Objectors are,

among other things, duplicative, confusing, misleading, self-serving, incomplete, incorrect,

argumentative, and/or unwarranted. As described in more detail below, the adequate information

standard requires a debtor to disclose information “as far as is reasonably practicable in light of

the nature and history of the debtor” “that would enable [] a hypothetical investor of the relevant

class to make an informed judgment about the plan[.]” 11 U.S.C. § 1125(a)(1). The precise

contours of the information that must be disclosed varies based on the “facts and circumstances of

each case.” See Oneida Motor Freight, Inc. v. United Jersey Bank, 848 F.2d 414, 417 (3d Cir.

1988). Here, the Disclosure Statement, as supplemented, provides more than adequate information

to allow those parties entitled to vote to make an informed decision regarding the Plan.




                                                   13
RLF1 24099484v.1
               Case 19-10289-LSS         Doc 2293       Filed 10/05/20   Page 14 of 72




         9.        Second, the Confirmation Objections, asserted primarily by J&J, do not meet the

significant burden of demonstrating that the Plan, on its face, cannot “possibly be confirmed.” See

In re Monroe Well Service Inc., 80 B.R. 324, 333 (Bankr. E.D. Pa. 1987). In addition, each of the

“patently unconfirmable” objections lacks merit, as there are simply no grounds to declare the Plan

unconfirmable.

         10.       Third, the Solicitation Procedures Objections are meritless. Courts have expansive

discretion to approve voting procedures that ensure voting power is allocated fairly and in a manner

that prevents one individual or group from drowning out the voices of others. As a result, in mass

tort cases where individual claims are numerous and hard to value, courts have frequently

permitted such claims to be valued at $1 for purposes of voting. In addition, barring direct

claimants from filing motions pursuant to Federal Rule of Bankruptcy Procedure (“FRBP”)

3018(a) while allowing indirect claimants to do so serves the same goal of achieving a fair voting

structure. Because indirect claimants often reflect multiple underlying claims (whereas direct

claimants represent only a single claim), it may be appropriate to adjust the voting power of

indirect claimants. In sum, the proposed Solicitation Procedures are intended to produce a fair and

equitable voting structure, and the Court has wide discretion to approve such procedures.

         11.       Finally, the Procedural Objections are also without merit. These objections are

primarily directed at the proposed Plan confirmation schedule from approval of the Disclosure

Statement until the Confirmation Hearing. However, the schedule provides more than sufficient

time for discovery, consideration of the Plan, and voting. In addition, after careful consideration,

the Debtors have adopted some of the Objectors’ proposed changes to logistical considerations

such as service. For those changes the Debtors did not adopt, the Debtors concluded, as explained




                                                   14
RLF1 24099484v.1
               Case 19-10289-LSS         Doc 2293       Filed 10/05/20   Page 15 of 72




more fully below, that such changes are unnecessary and would add additional burden, complexity,

and/or cost.

         12.       In light of the fact that each of the Objections has either been resolved or lacks

merit, the Debtors respectfully request that the Court find that the Disclosure Statement provides

adequate information, grant the remaining relief requested in the Motion, and enter the Solicitation

Procedures Order.

II.      PROCEDURAL HISTORY

         13.       The Debtors’ Chapter 11 Cases were filed on February 13, 2019. The TCC was

appointed on March 5, 2019 [Docket No. 132], and the FCR was approved by the Court on June

3, 2019 [Docket No. 647]. Shortly after the TCC was constituted, the Debtors, the FCR, and the

TCC begin discussing the potential framework for a bankruptcy plan under sections 105 and

524(g) of the Bankruptcy Code. Imerys, S.A. and the other Non-Debtor Affiliates subsequently

joined in such negotiations in an effort to try to reach a more global resolution. These negotiations

ultimately led to the Imerys Settlement, pursuant to which the Non-Debtor Affiliates shall provide

(i) $75 million, consisting of Cash and the Talc PI Note, (ii) the Sale Proceeds, and (iii) a

contingent purchase price enhancement of $102.5 million, subject to the value of the Sale

Proceeds. (Disclosure Statement at § 2.1(b).)

         14.       The Debtors filed the Joint Chapter 11 Plan of Reorganization of Imerys Talc

America, Inc. and its Debtor Affiliates under Chapter 11 of the Bankruptcy Code (the “Original

Plan”) [Docket No. 1714], the Original Disclosure Statement, and the Motion on May 15, 2020.

After consideration of the Objections thereto, the Debtors filed the First Amended Plan and First

Amended Disclosure Statement on August 12, 2020 and the Plan and Disclosure Statement on

October 5, 2020.



                                                   15
RLF1 24099484v.1
               Case 19-10289-LSS          Doc 2293       Filed 10/05/20    Page 16 of 72




         15.       Although the original hearing on the Motion was scheduled for June 30, 2020, the

hearing was continued to October 8, 2020 to allow the Plan Proponents sufficient time to

incorporate a $340 million settlement that was subsequently reached with Rio Tinto and Zurich

following a successful mediation and to finalize the Original TDP, as well as to make additional

refinements to the Plan and the Disclosure Statement to, among other things, address the

Objections and the Court’s recent denial of the J&J Stay Motion.

III.     THE COURT SHOULD GRANT THE MOTION

A.       The Disclosure Statement Meets the Applicable Standards for Approval Under
         Section 1125.

         16.       Section 1125 defines adequate information with respect to a disclosure statement

as:

                   information of a kind, and in sufficient detail, as far as is reasonably
                   practicable in light of the nature and history of the debtor and the condition
                   of the debtor's books and records, including a discussion of the potential
                   material Federal tax consequences of the plan to the debtor, any successor
                   to the debtor, and a hypothetical investor typical of the holders of claims or
                   interests in the case, that would enable such a hypothetical investor of the
                   relevant class to make an informed judgment about the plan, but adequate
                   information need not include such information about any other possible or
                   proposed plan and in determining whether a disclosure statement provides
                   adequate information, the court shall consider the complexity of the case,
                   the benefit of additional information to creditors and other parties in
                   interest, and the cost of providing additional information.

11 U.S.C. § 1125(a)(1). Although a disclosure statement must contain “adequate information,”

debtors must also avoid over-complicating disclosure statements with additions that would not

assist a party in the shoes of an average claimant voting on the plan. See In re Waterville Timeshare

Grp., 67 B.R. 412, 413 (Bankr. D. N.H. 1986) (“[O]verly technical and extremely numerous

additions to a disclosure statement suggested by an objecting party may themselves be self-

defeating in terms of the resulting clarity and understandability of the document to the average

investor.”).

                                                    16
RLF1 24099484v.1
               Case 19-10289-LSS         Doc 2293      Filed 10/05/20   Page 17 of 72




         17.       Bankruptcy courts have significant discretion in determining whether a disclosure

statement contains adequate information. See, e.g., In re Lisanti Foods, Inc., 329 B.R. 491, 507

(D. N.J. 2005) (“Section 1125 affords the Bankruptcy Court substantial discretion in considering

the adequacy of a disclosure statement.”); In re River Vill. Assocs., 181 B.R. 795, 804 (E.D. Pa.

1995) (explaining that the legislative history of section 1125(a)(1) provides that, “[b]oth the kind

and form of information are left essentially to the judicial discretion of the court, guided by the

specification in subparagraph (a)(1) that it be of a kind and in sufficient detail that a reasonable

and typical investor can make an informed judgment about the plan. The information required

will necessarily be governed by the circumstances of the case.”). Moreover, the determination of

whether adequate information exists is subjective and must be made on a case-by-case basis. See

Oneida Motor Freight, 848 F.2d at 417 (“From the legislative history of § 1125 we discern that

adequate information will be determined by the facts and circumstances of each case”); see also

In re Texas Extrusion Corp., 844 F.2d 1142, 1157 (5th Cir. 1988) (“The determination of what is

adequate information is subjective and made on a case by case basis.”).

         18.       Here, the Disclosure Statement and the Plan, as amended, provide more than

adequate information to those who are entitled to vote on the Plan.

         1.        There is Adequate Information Regarding the TDP, Trust Agreement, and
                   Ancillary Documents

         19.       Several of the Objectors object to the lack of disclosures regarding the Talc

Personal Injury Trust, particularly with respect to its distribution and administrative procedures.

(Docket No. 1847 at ¶¶ 14-18; Docket No. 1865 at pp. 5-8; Docket No. 1866 at ¶¶ 25-34; Docket

No. 1869 at ¶¶ 11-17; Docket No. 1870 at ¶ 5; Docket No. 1878 at ¶¶ 13-20; Docket No. 1894 at

pp. 6-7; Docket No. 1911 at ¶¶ 43-53; Docket No. 2097 at pp. 1-2; Docket No. 2015 at ¶ 6; Docket

No. 2106 at p. 3; Docket No. 2110 at ¶¶ 5-6, Docket No. 2270 at pp. 7-12.) These Objections have


                                                  17
RLF1 24099484v.1
               Case 19-10289-LSS        Doc 2293       Filed 10/05/20   Page 18 of 72




been fully addressed by the Debtors’ supplemental filings on August 12, September 10, and

October 5, 2020.

                   a.     The TDP and Trust Agreement Provide Adequate Information Regarding
                          the Operation of the Talc Personal Injury Trust

         20.       As an initial matter and contrary to the concerns raised by several Objectors

(Docket No. 1865 at p. 8; Docket No. 1894 at p. 2; Docket No. 2097 at pp. 6-8; Docket No. 2106

at p. 4-5), it is exceedingly common for trust distribution procedures and trust agreements to be

filed after the disclosure statement has been filed (and less than 28 days in advance of the

disclosure statement hearing) and often even after the disclosure statement has been approved.

See, e.g., In re Yarway Corp., Case No. 13-11025 (BLS) (Bankr. D. Del. March 18, 2015) [Docket

No. 827-1] (TDP filed after the disclosure statement was approved); In re Specialty Prods. Holding

Corp., Case No. 10-11780 (PJW) (Bankr. D. Del. Oct. 23, 2014) [Docket No. 5117-3] (TDP filed

after the hearing to seek approval of the disclosure statement); In re TK Holdings Inc., Case No.

17-11375 (BLS) (Bankr. D. Del. Jan. 23, 2018) [Docket No. 1789-14] (same); In re United

Gilsonite Labs, Case No. 5:11-bk-02032 (RNO) (Bankr. M.D. Penn. Nov. 14, 2014) [Docket No.

2098-6] (same). In any event, the timing of the filing of the Original TDP and Trust Agreement

is fully compliant with FRBP 2002(b) and 3017.1(a). Indeed, both documents were filed 28 days

in advance of the October 8, 2020 hearing. The Amended TDP will be filed for the main purpose

of addressing the Court’s September 25, 2020 denial of the J&J Stay Motion. The vast majority

of the Amended TDP will remain unaltered from the prior version filed on September 10, 2020.

Accordingly, all interested parties have had sufficient time to review the Original TDP and the

Trust Agreement, for adequacy of disclosure purposes, prior to the hearing on the Motion.

         21.       In addition, a number of Objectors argue that the Original Disclosure Statement,

which did not yet attach any trust distribution procedures, did not give sufficient information


                                                  18
RLF1 24099484v.1
               Case 19-10289-LSS          Doc 2293        Filed 10/05/20      Page 19 of 72




regarding various aspects of the Talc Personal Injury Trust, including topics such as how different

types of Talc Personal Injury Claims would be treated, the process for distributions, and the method

of ascertaining the validity of claims. (See, e.g., Docket No. 1847 at ¶¶ 15-18; Docket No. 1866

at ¶¶ 25-34; Docket No. 1878 at ¶¶ 13-20.) The September 10, 2020 filing of the Original TDP

remedied this issue.6 The Original TDP (and the Amended TDP) is a thorough document providing

more than adequate information regarding the operation and procedures of the Talc Personal Injury

Trust. Among other things, the Original TDP (and the Amended TDP) explains (i) the treatment

of different types of Talc Personal Injury Claims (Original TDP at §§ 2.3-2.6; see also Amended

TDP); (ii) the procedures for the resolution of such Talc Personal Injury Claims (Original TDP at

§§ 5.1-5.8; see also Amended TDP); and (iii) guidelines for liquidating and paying claims

(Original TDP at §§ 7.1-7.10; see also Amended TDP).7

         22.       Beyond the Original TDP’s (and the Amended TDP’s) detailed explanation of the

distribution procedures of the Talc Personal Injury Trust, the Debtors’ filing of the Trust

Agreement resolves Objections regarding a lack of disclosures regarding the administration of the




6
         Certain of the Objections, most notably the Objections filed by J&J, the U.S. Trustee, Cyprus, and
the Certain Insurers, criticize the substance of certain provisions included in the Original TDP. (Docket
No. 2258 at ¶¶ 7-13, 18-26; Docket No. 2270 at pp. 9-12; Docket No. 2279 at 9-12, 14-20, 27; Docket No.
2282 at ¶¶ 11-18.) These criticisms include, but are not limited to, the magnitude of the scheduled values,
how pre-existing conditions should affect recoveries from the Talc Personal Injury Trust, the treatment of
different categories of claims, the application of certain “Valuation Factors,” whether Indirect Talc Personal
Injury Claims are treated equitably, whether the distribution procedures could allow for double recoveries,
the magnitude of medical evidence that should be required to submit a claim, the evidence of exposure that
must be submitted, the treatment of foreign claims, the propriety of the sub-fund structure, the ability of
claimants to keep claims confidential, and the amount of attorneys’ fees available. (Id.) However, none of
these issues are ripe for discussion and, instead, should be addressed, as appropriate, in the context of plan
confirmation.
7
        J&J also asserts that the TDP is deficient because it does not include information on how claim
values were derived. (Docket No. 2258 at ¶ 26.) However, the information that is relevant to a claimant’s
assessment of the Plan, Disclosure Statement, and TDP is not the process by which claims values were
reached, but the ultimate claim values themselves. Accordingly, a detailed explanation of how the TDP’s
claim values were established is unnecessary.

                                                     19
RLF1 24099484v.1
               Case 19-10289-LSS           Doc 2293        Filed 10/05/20       Page 20 of 72




Talc Personal Injury Trust.8 (Docket No. 1847 at ¶¶ 14-18; Docket No. 1866 at ¶¶ 14, 34; Docket

No. 1869 at ¶¶ 11-14; Docket No. 1911 at ¶¶ 7, 22-24, 43.) The Trust Agreement thoroughly

addresses the key aspects of the administration of the Talc Personal Injury Trust, including the role

and responsibilities of the Talc Trustees (Trust Agreement at §§ 4.1-4.12), the Trust Advisory

Committee (id. at §§ 5.1-5.7), and the FCR (id. at §§ 6.1-6.6).9

                   b.     The Original TDP Adequately Addresses Specific Disclosure Issues
                          Raised in the Objections

                                  (1)      Anti-Fraud Provisions

         23.       Certain Objectors argue that the Debtors have provided insufficient information

regarding the Talc Personal Injury Trust’s anti-fraud provisions. (Docket No. 1878 at ¶¶ 21-22;

Docket No. 1911 at ¶¶ 6, 51; Docket No. 2015 at ¶ 33; Docket No. 2258 at ¶¶ 14-17.) However,

the Original TDP (and the Amended TDP) cures this concern with specific provisions regarding

anti-fraud measures. In particular, the Original TDP (and the Amended TDP) calls for the

development of a “Claims Audit Program,” which may include “methods for auditing the




8
        The U.S. Trustee objects that the Trust Agreement does not identify the Talc Trustees or the
members of the Talc Trust Advisory Committee and that the Debtors have not presented the Cooperation
Agreement. (Docket No. 2279 at ¶¶ 3, 10, 23-26.) The identities of the Talc Trustees and members of the
Talc Trust Advisory Committee will be disclosed as part of the Plan Supplement. To the extent the U.S.
Trustee objects to a Talc Trustee or member of the Talc Trust Advisory Committee, that is a confirmation
objection and is premature at this stage. Similarly, the Debtors will disclose the Cooperation Agreement
with the Plan Supplement, which is appropriate timing for that document.
9
         The U.S. Trustee’s, Certain Insurers’ and Cyprus Historical Excess Insurers’ argument that a
summary of the trust distribution procedures must be included within the confines of the Disclosure
Statement itself and not attached as an exhibit is nonsensical. (Docket No. 2270 at pp. 7-8; Docket No.
2278 at pp. 4, 8-9; Docket No. 2279 at ¶ 36.) Merely incorporating the terms of a separate exhibit into the
Disclosure Statement itself bears the dual risk of making the Disclosure Statement unwieldy and
overwhelming for creditors faced with a document bordering on 150 pages or more, and of creating
inconsistencies and confusion to the extent that the Disclosure Statement does not include the entirety of
the trust distribution procedures, all of which are important to the mechanics of the Talc Personal Injury
Trust. Accordingly, the Disclosure Statement is not merely a “placeholder” or incomplete simply because
it does not provide a summary of a document that it attaches in full and that voters may review in its entirety.
(See Docket No. 2278 at pp. 5-8.)

                                                      20
RLF1 24099484v.1
              Case 19-10289-LSS           Doc 2293        Filed 10/05/20      Page 21 of 72




reliability of medical evidence, as well as the reliability of evidence of exposure to talc or talc-

containing products for which the Trust has legal responsibility.” (Original TDP at § 5.6; see also

Amended TDP.) Among other things, this program will include a “Cross-Trust Audit Program”

to compare claims submitted to the Talc Personal Injury Trust against other trusts participating in

the Cross-Trust Audit Program. (Id.) The Original TDP (and the Amended TDP) also imposes

penalties for providing fraudulent information, including “rejecting the Talc Personal Injury

Claim” or “requiring the source of such fraudulent information to pay the costs associated with the

audit and any future audit or audits.” (Id.) Moreover, these audit procedures are substantially

identical to similar provisions contained in other trust distribution procedures that have been

approved by courts in other mass tort cases.10 See, e.g., In re Maremont Corp., Case No. 19-10118

(KJC) (Bankr. D. Del. May 17, 2019) [Docket No. 241-1]; In re Duro Dyne Nat’l Corp., Case No.

18-27963 (MBK) (Bankr. D.N.J. Sept. 30, 2020) [Docket No. 1295-4]; In re Garlock Sealing

Tech., LLC, Case No. 10-BK-31607 (Bankr. W.D.N.C. April 03, 2017) [Docket No. 5795-4]; In

re Yarway Corp., Case No. 13-11025 (BLS) (Bankr. D. Del. April 8, 2015) [Docket No. 859-3];

In re Flintkote Co., Case No. 04-11300 (JKF) (Bankr. D. Del. Feb. 9, 2015) [Docket No. 8709];

In re Specialty Prods. Holding Corp., Case No. 10-11780 (PJW) (Bankr. D. Del. Oct. 23, 2014)

[Docket No. 5117-3]; In re Leslie Controls, Inc., Case No. 10-12199 (CSS) (Bankr. D. Del. Aug.

20, 2010) [Docket No. 172-3].




10
         To the extent certain Objectors, such as the U.S. Trustee, believe that the anti-fraud procedures are
insufficient, that is a confirmation objection and is not ripe for determination at this phase. (Docket No.
2279 at ¶¶ 1, 41, 46, 50.)

                                                     21
RLF1 24099484v.1
               Case 19-10289-LSS         Doc 2293      Filed 10/05/20   Page 22 of 72




                                 (2)     Treatment of Ovarian Cancer Claims Versus Mesothelioma
                                         Claims

         24.       At least one Objector noted that the Debtors had not adequately described how the

Plan would treat ovarian cancer versus mesothelioma claims. (Docket No. 1866 at ¶ 14.) Again,

the Original TDP (and the Amended TDP) addresses this concern. Specifically, the Original TDP

(and the Amended TDP) contains detailed provisions specifically explaining the treatment of both

ovarian cancer and mesothelioma claims. (Original TDP at §§ 2.4, 2.5; see also Amended TDP.)

Thus, the Plan, as supplemented by the Original TDP (and the Amended TDP), provides more than

sufficient information to allow a claimant to assess how different types of Talc Personal Injury

Claims will be treated.

                                 (3)     Treatment of Indirect Talc Personal Injury Claims

         25.       The Certain Insurers and the Cyprus Historical Excess Insurers criticize the

Original TDP as lacking key information needed for holders of Indirect Talc Personal Injury

Claims to assess their treatment under the Plan. (Docket No. 2270 at pp. 8-9; Docket No. 2278 at

p. 9.) In particular, both Objectors focus on language contained in Section 5.4 of the Original TDP

that allows both for certain procedures with respect to the handling of Indirect Talc Personal Injury

Claims and an Indirect Talc Personal Injury Claim form to be developed at a later date. (Id.)

However, both Objectors also neglect the remainder of the detailed discussion of the treatment of

Indirect Talc Personal Injury Claims in the Original TDP, which spans 2 ½ pages. (See Original

TDP at § 5.4; see also Amended TDP.) Moreover, the Objectors ignore the fact that the criticized

language has been included nearly verbatim in numerous trust distribution procedures that have

been approved in other mass tort cases. See, e.g. In re Maremont Corp., Case No. 19-10118 (KJC)

(Bankr. D. Del. March 12, 2019) [Docket No. 241-1]; In re Duro Dyne Nat’l Corp., Case No. 18-

27963 (MBK) (Bankr. D.N.J. Nov. 16, 2018) [Docket No. 1295-4]; In re Yarway Corp., Case No.


                                                  22
RLF1 24099484v.1
                Case 19-10289-LSS        Doc 2293      Filed 10/05/20   Page 23 of 72




13-11025 (BLS) (Bankr. D. Del. March 18, 2015) [Docket No. 859-3]; In re Flintkote Co., Case

No. 04-11300 (JKF) (Bankr. D. Del. Feb. 9, 2015) [Docket No. 8709]; In re Specialty Prods.

Holding Corp., Case No. 10-11780 (PJW) (Bankr. D. Del. Oct. 23, 2014) [Docket No. 5117-3]; In

re Leslie Controls, Inc., Case No. 10-12199 (CSS) (Bankr. D. Del. Aug. 12, 2010) [Docket No.

172-3].

                                 (4)     Liability Defenses

          26.      The Certain Insurers, the Cyprus Historical Excess Insurers, and the U.S. Trustee

also argue that the Original TDP does not take into account the Debtors’ liability defenses. (Docket

No. 2270 at pp. 9-12; Docket No. 2278 at pp. 10-12; Docket No. 2279 at ¶¶ 18-19.) To the

contrary, the scheduled values included in the Original TDP are based on a number of factors,

including settlement values for Talc Personal Injury Claims that were resolved prior to the Petition

Date and, as such, by definition take into account the attendant litigation risks and the Debtors’

asserted defenses. In any event, any criticism of the settlement values contained in the Original

TDP (or the Amended TDP) should be left for resolution in connection with confirmation of the

Plan.

          27.      Thus, with the Debtors’ September 10, 2020 filing, including the Original TDP and

the Trust Agreement, more than adequate information exists regarding the operation, procedures,

and administration of the Talc Personal Injury Trust. To the extent the Objections instead raise

concerns with respect to the substance of the Original TDP, interested parties will have a sufficient

opportunity to raise those issues with the Court at the Confirmation Hearing. This Court need not

pre-judge plan objections at this stage in the plan process. Without a doubt, the Trust Agreement

and the Original TDP (as supplemented by the Amended TDP) are sufficiently robust and

descriptive to assist the average talc claimant voting on the Plan. Indeed, substantially similar plan

documents have been approved by other courts for both solicitation and confirmation purposes in

                                                  23
RLF1 24099484v.1
               Case 19-10289-LSS          Doc 2293       Filed 10/05/20   Page 24 of 72




other mass tort cases. See, e.g., In re Maremont Corp., Case No. 19-10118 (KJC) (Bankr. D. Del.

March 12, 2019) [Docket Nos. 136, 241-1]; In re Duro Dyne Nat’l Corp., Case No. 18-27963

(MBK) (Bankr. D. N.J. Nov. 16, 2018) [Docket Nos. 279-1, 279-6, 1295-4]; In re Yarway Corp.,

Case No. 13-11025 (BLS) (Bankr. D. Del. Apr. 8, 2015) [Docket Nos. 859-1, 859-3]; In re

Flintkote Co., Case No. 04-11300 (MFW) (Bankr. D. Del. Feb. 9, 2015) [Docket Nos. 8708, 8709];

In re United Gilsonite Labs, Case No. 5:11-bk-02032 (RNO) (Bankr. M.D. Penn. Nov. 14, 2014)

[Docket Nos. 2098-5, 2098-6]; In re Specialty Prods. Holding Corp., Case No. 10-11780 (PJW)

(Bankr. D. Del. Oct. 23, 2014) [Docket Nos. 5117-1, 5117-3].

                   c.     The Debtors have Filed Financial Projections and Intend to File
                          Additional Information as Part of the Plan Supplement

         28.       The U.S. Trustee also objects that the Original Disclosure Statement did not include

the Debtors’ financial projections. (Docket No. 1911 at ¶¶ 9, 27.) However, financial projections

for the Debtors and for Imerys Talc Italy S.P.A. (“ITI”) were attached to the First Amended

Disclosure Statement (First Amended Disclosure Statement, Exs. B-C) filed on August 12, 2020,

and updated financial projections were attached to the Disclosure Statement (Disclosure

Statement, Exs. B-C) filed on October 5, 2020.

         29.       Certain other documents, including (a) the list of Executory Contracts and

Unexpired Leases to be assumed by the North American Debtors, together with the Cure Amount

for each such contract or lease; (b) the list of Executory Contracts and Unexpired Leases to be

assumed by ITI, together with the Cure Amount for each such contract or lease; (c) the list of the

Executory Contracts and Unexpired Leases to be rejected by ITI; (d) the list of the Settling Talc

Insurance Companies; (e) the list of the North American Debtor Causes of Action; (f) the list of

the ITI Causes of Action; (g) the list of the Contributed Indemnity and Insurance Interests; (h) the

Cooperation Agreement; (i) the Amended Charter Documents; (j) the list of officers and directors


                                                    24
RLF1 24099484v.1
               Case 19-10289-LSS         Doc 2293       Filed 10/05/20   Page 25 of 72




of the Reorganized North American Debtors; (k) the Talc PI Note; (l) the Talc PI Pledge

Agreement; (m) the identity of the initial Talc Trustees; (n) the list of the initial members of the

Talc Trust Advisory Committee; (o) a list of the Talc Insurance Policies; and (p) the Rio

Tinto/Zurich Settlement Agreement, will be filed as part of the Plan Supplement. It is not

uncommon for these and similar documents to be filed after the disclosure statement hearing and

after the solicitation period begins. Under the revised schedule set forth in the Solicitation

Procedures, voters will have three full weeks between the filing deadline for the Plan Supplement

on October 30, 2020, and the Voting Deadline of November 20, 2020, which allows the voting

class more than sufficient time to review and consider these additional documents.

         2.        The Debtors Have Adequately Described the Trust Assets, Including
                   Indemnification and Insurance Rights

         30.       The Plan and Disclosure Statement contain extensive explanations of the nature of

the Talc Personal Injury Assets. For example, Section 1.1.196 of the Plan defines “Talc Personal

Injury Trust Assets” as:

                   The following assets and any income, profits, and proceeds derived from
                   such assets subsequent to the transfer of such assets to the Talc Personal
                   Injury Trust: (a) the Imerys Settlement Funds; (b) the right to receive the
                   Rio Tinto/Zurich Contribution pursuant to the Rio Tinto/Zurich Settlement;
                   (c) all Cash held by the North American Debtors as of the Effective Date,
                   not including the Cash used to fund the Reserves; (d) all non-Cash assets
                   included in the Imerys Contribution, including the Contributed Indemnity
                   and Insurance Interests; (e) the Talc Personal Injury Trust Causes of




                                                   25
RLF1 24099484v.1
              Case 19-10289-LSS           Doc 2293        Filed 10/05/20      Page 26 of 72




                   Action[11] and any and all proceeds thereof; (f) the Talc Insurance
                   Actions;[12] (g) the Talc Insurance Action Recoveries; (h) the rights of the
                   Debtors with respect to Talc Insurance Policies, Talc Insurance CIP
                   Agreements, Talc Insurance Settlement Agreements, and Claims
                   thereunder; (i) the Reorganized North American Debtor Stock; (j) all Cash
                   remaining in the Reserves, if any, to be distributed to the Talc Personal
                   Injury Trust in accordance with the Plan . . . (k) any and all other funds,
                   proceeds, or other consideration otherwise contributed to the Talc Personal
                   Injury Trust pursuant to the Plan and/or the Confirmation Order or other
                   order of the Bankruptcy Court; (l) the rights of the Debtors with respect to
                   the J&J Indemnification Obligations; and (m) the income or earnings
                   realized or received in respect to items (a) to (l) above.

(Plan at § 1.1.196.) Moreover, the Disclosure Statement contains more specific information

regarding the categories of assets that fall within the definition of Talc Personal Injury Trust

Assets. (Disclosure Statement at §§ 2.1(d) (describing fourteen categories of Talc Personal Injury




11
         Talc Personal Injury Trust Causes of Action are defined in the Plan as: “any Estate Cause of Action,
not otherwise expressly released pursuant to the Plan, attributable to: (a) all defenses to any Talc Personal
Injury Claim, including, but not limited to, all defenses under section 502 of the Bankruptcy Code, (b) with
respect to any Talc Personal Injury Claim, all rights of setoff, recoupment, contribution, reimbursement,
subrogation or indemnity (as those terms are defined by the non-bankruptcy law of any relevant jurisdiction)
and any other indirect claim of any kind whatsoever, whenever and wherever arising or asserted, (c) any
other claims or rights with respect to Talc Personal Injury Claims that the Debtors would have had under
applicable law if the Chapter 11 Cases had not occurred and the holder of such Talc Personal Injury Claim
had asserted it by initiating civil litigation against any such Debtor, and (d) any claim, cause of action, or
right of the Debtors or any one of them, under the laws of any jurisdiction, for reimbursement, indemnity,
contribution, breach of contract, or otherwise arising from or relating to any payments made by the Debtors
on account of Talc Personal Injury Claims prior to the Petition Date.” (Plan at § 1.1.197.)
12
         Talc Insurance Action is defined in the Plan to mean: “any claim, cause of action, or right of the
Debtors, or any one of them, under the laws of any jurisdiction, against any Talc Insurance Company with
respect to any Talc Personal Injury Claim, arising from or related to: (a) any such Talc Insurance Company’s
failure to provide coverage or otherwise pay under Talc In-Place Insurance Coverage, (b) the refusal of any
Talc Insurance Company to compromise and settle any Talc Personal Injury Claim under or pursuant to
any Talc Insurance Policy, or Talc Insurance CIP Agreement, (c) the interpretation or enforcement of the
terms of any Talc Insurance Policy or Talc Insurance CIP Agreement with respect to any Talc Personal
Injury Claim, (d) any conduct by a Talc Insurance Company constituting “bad faith,” conduct that could
give rise to extra-contractual damages, or other wrongful conduct under applicable law, or (e) any other
claims under, arising out of or relating to a Talc Insurance Policy, a Talc Insurance CIP Agreement, or Talc
In-Place Insurance Coverage, including, but not limited, to the lawsuit styled as Columbia Casualty
Company, et al. v. Cyprus Mines Corporation, et al., Case No. CGC-17-560919, Superior Court of the State
of California, County of San Francisco, and the lawsuit styled as Imerys Talc America, Inc. et al. v. Cyprus
Amax Minerals Company et al., Adv. Pro. No. 19-50115 (LSS), U.S. Bankruptcy Court for the District of
Delaware.” (Plan at § 1.1.185.)

                                                     26
RLF1 24099484v.1
                Case 19-10289-LSS        Doc 2293       Filed 10/05/20   Page 27 of 72




Trust Assets); 3.1(d) (discussing North American Debtors’ current assets).) To the extent the

Debtors have estimated the value of any of the Talc Personal Injury Trust Assets, such estimations

have been included in the Disclosure Statement. Likewise, the Disclosure Statement describes any

defenses that the Debtors are aware of with respect any particular Talc Personal Injury Trust

Assets. However, the value of many of these assets are not easily capable of estimation or may be

subject to certain defenses of which the Debtors are not yet aware with respect to any causes of

action and/or insurance rights that have not yet been asserted by the Debtors and/or thoroughly

analyzed. Despite the plethora of information provided regarding the Talc Personal Injury Trust

Assets, several Objectors argue that the discussion of these assets is deficient with respect to J&J’s

indemnification obligations, the Debtors’ insurance policies and rights, and Imerys S.A.’s

indemnification rights. (See, e.g., Docket No. 1847 at ¶¶ 25-26; Docket No. 1866 at ¶¶ 35-38;

Docket No. 1878 at ¶¶ 24-27.)           However, as explained below, the Disclosure Statement,

particularly as supplemented, provides more than adequate information regarding each of these

assets.

                   a.     J&J’s Indemnification Obligations

          31.      Various Objectors assert that the Disclosure Statement does not contain sufficient

information regarding J&J’s indemnification obligations to the Debtors, including J&J’s position

with respect to such obligations, the parties’ attempts to resolve ongoing disputes surrounding the

indemnification obligations, and the treatment of J&J’s indemnification obligations under the Plan.

(Docket No. 1847 at ¶¶ 25-26; Docket No. 1869 at ¶¶ 18-19; Docket No. 1871 at ¶¶ 1-3; Docket

No. 1878 at ¶¶ 23-27, 30-36; Docket No. 1894 at pp. 7-11; Docket No. 1908 at ¶ 3.) However, the

Disclosure Statement—which now captures a number of developments regarding the J&J

indemnification obligations that have occurred over the past four months—provides adequate

information regarding J&J’s indemnification obligations.

                                                   27
RLF1 24099484v.1
               Case 19-10289-LSS         Doc 2293       Filed 10/05/20     Page 28 of 72




         32.       As an initial matter, the Disclosure Statement lays out both the Debtors’ and J&J’s

general positions with respect to J&J’s indemnification obligations. For example, the Disclosure

Statement explains the Debtors’ position that J&J owes indemnification obligations to the Debtors

and identifies the contracts that form the basis of those obligations. (Disclosure Statement at

§ 4.2(b)(1).) In addition, the Disclosure Statement makes clear that J&J contests the scope of its

indemnification obligations to the Debtors. (Id. (“J&J has acknowledged that indemnification

obligations exist, but it has contested the scope of its obligations to the Debtors . . .”).)

         33.       In addition, the Debtors revised the Disclosure Statement to include further

disclosures regarding J&J’s indemnification obligations.           For example, several Objectors,

including J&J itself, asserted that the Disclosure Statement does not adequately disclose J&J’s

position with respect to the scope of its indemnification obligations. (Docket No. 1866 at ¶ 38;

Docket No. 1878 at ¶¶ 24-27.) The Debtors added several additional disclosures clarifying J&J’s

stance to the Disclosure Statement in response to these Objections. First, the Debtors added new

language to make clear that J&J disputes the existence and extent of its indemnification

obligations. (See, e.g., Disclosure Statement at § 3.1(d)(3) (“J&J has historically disputed the

existence and extent of any indemnity obligations owed to the Debtors or the Imerys Non-Debtors,

and has disputed that the North American Debtors have any rights to the proceeds of insurance

policies issued to J&J.”).) Moreover, the following paragraph was added to describe J&J’s

position with respect to its indemnification obligations:

                   J&J has previously disputed that the indemnification obligations arising out
                   of these agreements in favor of the Debtors are uncapped or that they relate
                   to future claimants. J&J has also previously disputed that it has any
                   indemnification obligations under the 1989 Supply Agreement to the extent
                   any Talc Personal Injury Claims allege exposure to talc used by J&J that
                   did not conform to J&J’s specifications, and has contended that certain
                   periods of time are not covered by any supply agreement between the
                   Debtors and J&J.


                                                   28
RLF1 24099484v.1
               Case 19-10289-LSS          Doc 2293        Filed 10/05/20     Page 29 of 72




(Disclosure Statement at § 4.2(b)(1).) Accordingly, the Disclosure Statement makes clear that J&J

has (at least previously) contested, on various grounds, its indemnity obligations to the Debtors.

         34.       In addition, several Objectors assert that the Disclosure Statement lacks a sufficient

discussion of J&J’s proposals regarding its indemnity obligations, the status of settlement

negotiations between the Debtors and J&J, how a settlement might impact creditors, and/or the

Plan’s ultimate treatment of J&J’s indemnification obligations. (Docket No. 1866 at ¶ 37; Docket

No. 1869 at ¶ 19.) Moreover, the Cyprus Historical Excess Insurers object that the Debtors should

“disclose the reasons that they have sought to block Johnson & Johnson from assuming the

defense” of the J&J Talc Claims.13 (Docket No. 1894 at p. 9.) Both categories of objections have




13
         The Cyprus Historical Excess Insurers’ Objection misconstrues the Debtors’ position with respect
to the J&J Stay Motion, which has never been that J&J should ignore or abandon its indemnification
obligations or that J&J should not assume the defense of J&J Talc Claims against the Debtors. Rather, in
opposing the J&J Stay Motion, the Debtors sought to make clear that (i) a motion to modify the automatic
stay was an improper procedural mechanism for the relief that J&J seeks (i.e., the J&J Stay Motion was
essentially a one-sided, forced settlement through which J&J was attempting to amend its existing
indemnification obligations and to require the Debtors to release J&J from any past indemnification
obligations, which are otherwise valuable assets of the Debtors’ Estates), with which the Court agreed in
denying the J&J Stay Motion, and (ii) J&J should not be allowed to unilaterally dictate the conditions of
the fulfillment of its indemnification obligations to the Debtors. As described in the Disclosure Statement,
the TCC and the FCR, with the support of the Debtors, subsequently proposed changes to J&J’s Talc
Litigation Protocol (see Docket Nos. 1976, 1978) that would have permitted J&J to comply with its
indemnification obligations in a manner that is in the best interest of all stakeholders and resolves many of
the flaws the Debtors and the TCC raised in opposing the J&J Stay Motion (see Docket Nos. 1731, 1732).
Similarly, other Objections improperly assert that the Disclosure Statement must include a “warning” that
the Debtors’ objection to the J&J Stay Motion may constitute a waiver of J&J’s indemnification obligations
(see Docket No. 1865 at pp. 2, 8-11; Docket No. 1894 at pp. 10-11; Docket No. 2270 at pp. 12-15; Docket
No. 2270 at pp. 13-15; Docket No. 2278 at pp. 15-23). No actions taken by the Debtors have been
unreasonable or could be determined to result in the waiver of any of J&J’s extensive obligations to the
Debtors. Instead, the Debtors continue to engage in good faith negotiations with J&J with respect to such
obligations. The Debtors’ refusal to accept J&J’s deeply flawed proposal—even though it also presented
benefits—cannot be viewed as a breach of any obligations that the Debtors may have to J&J (or any of the
Debtors’ insurers). This is particularly true given that the J&J Stay Motion was not procedurally proper
and because J&J’s proposal could have had detrimental effects on the Debtors’ stakeholders. In sum, it
would be misleading and confusing to voters to include in the Disclosure Statement the language demanded
by the Certain Insurers and the Cyprus Historical Excess Insurers to the effect that the Debtors have
somehow waived both their indemnification rights and their rights to any insurance proceeds as the result
of the Court’s denial of J&J’s faulty stay relief motion.

                                                     29
RLF1 24099484v.1
                Case 19-10289-LSS         Doc 2293        Filed 10/05/20     Page 30 of 72




been resolved by the Debtors’ modifications to the Plan and the addition of additional disclosures

in the Disclosure Statement that describe the J&J Stay Motion and the deficiencies which

ultimately led the Court to enter an order denying the relief requested by J&J on September 25,

2020.14

          35.      As the result of the Court’s ruling, the Plan and Disclosure Statement now provide

that all of J&J indemnification rights and obligations with respect to the Debtors that are not

resolved prior to the Effective Date will be transferred to the Talc Personal Injury Trust for

resolution post-Effective Date. (Disclosure Statement at § 2.1(d); Plan at §§ 1.1.196, 4.6.) Once

any disputes with J&J are resolved, which could take a substantial amount of time, the Talc

Trustees will implement the outcome pursuant to the Trust Agreement and the Original TDP (as

supplemented by the Amended TDP). Ultimately, the holders of Talc Personal Injury Claims will

likely either have the ability to assert claims against the Debtors in the tort system to be defended

by J&J or to assert claims directly against the Talc Personal Injury Trust (if J&J is determined to

have indemnification defenses)—but the outcome of this dispute should not affect how the holders

of Talc Personal Injury Claims vote because rejecting the Plan will not make it more or less likely

that J&J will ultimately be held responsible for its indemnification obligations by this Court or

another court of competent jurisdiction. In any event, the resolution of the dispute with J&J need

not hold up the Debtors’ plan confirmation process any longer.

          36.      Thus, overall, the Plan and Disclosure Statement adequately describe J&J’s

position in these proceedings. Sections 4.2(b) and 7.7(e) of the Disclosure Statement accurately




14
        In its Objection, Cyprus asserts that the implication of J&J’s indemnity obligations is that there is
“no need to impair [] Talc Personal Injury Claims[.]” (Docket No. 1869 at ¶ 18.) However, no path forward
with respect to the resolution of J&J’s indemnification obligations has been suggested that is acceptable to
the Debtors or the Court.

                                                     30
RLF1 24099484v.1
               Case 19-10289-LSS          Doc 2293        Filed 10/05/20     Page 31 of 72




describe J&J’s involvement in the Chapter 11 Cases, the J&J Stay Motion, the Debtors’ response

thereto, and the Plan’s preservation of J&J’s indemnification obligations and rights. However, as

there has not yet been any resolution with respect to J&J’s indemnification obligations to the

Debtors, the Debtors are unable to provide any additional information with respect thereto.15

Accordingly, the Disclosure Statement includes the best information currently available to the

Debtors with respect to J&J, the J&J Stay Motion, and the protocols that may govern the treatment

of J&J’s indemnification obligations given the Court’s denial of the J&J Stay Motion.16

         37.       In addition, it is disingenuous for J&J to steadfastly refuse to assume its

indemnification obligations to the Debtors (without insisting on imposing significant burdens on

the Debtors and the Talc Personal Injury Trust), while complaining that the Disclosure Statement

does not adequately describe J&J’s treatment under the Plan. (See Docket No. 1878 at ¶¶ 23-27.)

Similarly, J&J’s demand that the Disclosure Statement include both (a) a statement that J&J

strongly disputes its indemnification obligations to the Debtors and a description of each of J&J’s

purported defenses thereto (none of which the Debtors believe have any merit) and (b) a thorough

description of the relief that it sought in the J&J Stay Motion, which has now been denied by the

Court, is equally disingenuous (and would likely be very confusing to voting creditors); it also



15
        J&J requests that its specific version of the history of the parties’ negotiations be included in the
Disclosure Statement. (See Docket No. 1878 at ¶ 33.) The Debtors, however, have not included J&J’s
proposed addition, as it is unnecessary and potentially confusing and/or misleading. J&J’s proposed
language presents an incomplete history and excludes any mention of the numerous times that J&J ignored
the Debtors’ indemnification requests prior to the Petition Date. Moreover, the addition proposed by J&J
would not be helpful to an average claimant assessing the propriety of the Plan and would likely only create
confusion as to how J&J’s indemnification obligations will be handled. The Debtors need not provide
every scintilla of information regarding their interactions with J&J, only adequate information—which the
Debtors have achieved and surpassed.
16
         J&J objects that the Original Disclosure Statement failed “to explain the numerous benefits to the
estates and creditors that the J&J Stay Motion offers.” (Docket No. 1878 at ¶ 6.) In light of the Court’s
denial of the J&J Stay Motion, it is difficult to see how such information would assist, and not confuse, the
average voter.

                                                     31
RLF1 24099484v.1
               Case 19-10289-LSS          Doc 2293       Filed 10/05/20    Page 32 of 72




makes it extremely difficult for the Debtors to place a value on J&J’s indemnification obligations

to the Debtors, as certain of the Objectors have demanded. Given J&J’s actions to date, the

Disclosure Statement accurately and appropriately describes the state of play with respect to J&J,

its defenses, indemnity obligations, and related proposals.17

         38.       Finally, the Objections of J&J, the Certain Insurers, the U.S. Trustee and the Cyprus

Historical Excess Insurers that the Plan and TDP are improperly based on a non-existant “J&J

Protocol Order” have been mooted by the Debtors’ October 5, 2020 filing of the Plan and

Disclosure Statement. (Docket No. 2258 at ¶ 6; Docket No. 2270 at pp. 2, 12-19; Docket No. 2278

at pp. 4, 23-28; Docket No. 2279 at ¶¶ 1, 13, 49; Docket No. 2282 at ¶¶ 7-10.) Specifically,

following the Court’s denial of the J&J Stay Motion, the Plan Proponents worked to remove

references to a purported resolution of said motion and, instead, to provide for a preservation of

J&J’s rights and obligations in the amended documents.

         39.       In sum, the Disclosure Statement, as supplemented, provides more than adequate

information regarding the indemnification obligations owed by J&J to the Debtors and how those

obligations will be treated under the Plan.

                   b.     The Debtors’ Insurance

         40.       The Disclosure Statement describes, at length, the Debtors’ insurance policies and

rights. Specifically, the Disclosure Statement contains over three pages describing the Debtors’

talc-related insurance rights and the current status of such rights. (Disclosure Statement at

§§ 3.1(d)(3); 4.2(a).) Among other things, the Disclosure Statement contains known information




17
        The Debtors disagree with the objection of the Ad Hoc Committee that a future settlement with
J&J would necessarily require resolicitation of votes on the Plan. (See Docket No. 1866 at ¶ 37.) In any
event, the mere possibility of a potential settlement in the future should not prevent the Debtors from
proceeding with soliciting votes on the Plan now.

                                                    32
RLF1 24099484v.1
               Case 19-10289-LSS          Doc 2293        Filed 10/05/20     Page 33 of 72




about such insurance rights, including dates of the relevant policies, aggregate limits, the amount

of claims made against such policies, and any exclusions to such policies.18 (Id.) Further, the Plan

and Disclosure Statement describe how the Debtors’ insurance assets will be transferred to the

Talc Personal Injury Trust, which will be responsible for prosecuting insurance claims standing in

the shoes of the Debtors. (Plan at § 4.6; Disclosure Statement at § 2.1(d).)

         41.       The Disclosure Statement also describes, in detail, ongoing and resolved disputes

involving the Debtor’s insurance rights. (Disclosure Statement at § 5.7.) For example, Section

5.7(a) provides background on the Debtors’ ongoing dispute with Cyprus (referred to as the

“Cyprus Insurance Adversary Proceeding”), which concerns whether Cyprus retains any rights to

the proceeds of, or any right to assert claims under, the Cyprus Historical Policies. (Id.) As

described in the Disclosure Statement, the Debtors contend that such policies are a part of the

Debtors’ Estates pursuant to an Agreement of Transfer and Assumption, dated June 5, 1992, and

that “Cyprus no longer has any rights to the proceeds of, or to pursue claims under, the Cyprus

Historical Policies . . ..” (Id.)

         42.       Similarly, Section 5.7(c) provides details of the outcome of the Debtors’ mediation

with Rio Tinto and Zurich and incorporates a summary of the settlement reached among the

Debtors, Rio Tinto, Zurich, and other interested parties, including the $340 million cash

contribution to be made to the Talc Personal Injury Trust. (Id. at §§ 5.7(c); 7.6(i).) The Disclosure

Statement also explains that the Debtors intend to engage in mediation with XL Insurance

America, Inc. (“XL”). (Id. at § 4.2(a)(1).)




18
         Many of the insurance policies that the Debtors have asserted rights under were not originally
issued to the Debtors. As a result, the Debtors do not necessarily have full information with respect to such
policies, including remaining limits and potential defenses.

                                                     33
RLF1 24099484v.1
               Case 19-10289-LSS          Doc 2293       Filed 10/05/20   Page 34 of 72




         43.       In addition, the Disclosure Statement dedicates several pages to a discussion of the

California Coverage Action, a lawsuit brought by certain insurers against Cyprus seeking to

determine which among various entities possesses rights to the Cyprus Historical Policies. (Id. at

§ 5.7(d).) As stated in the Disclosure Statement, the California Coverage Action has been stayed

pending the resolution of these Chapter 11 Cases. (Id.; see also Docket No. 762.)

         44.       Further, the Debtors have also added additional disclosures regarding their

insurance rights in response to certain Objections. (See Docket No. 1847 at ¶ 25; Docket No. 1878

at ¶¶ 44-45.) For example, in response to Arnold & Itkin’s Objection, the Disclosure Statement

discusses the Debtors’ review of the available Talc Insurance Policies, and their conclusions that

(i) the Debtors are entitled to coverage, and (ii) the relevant insurers are solvent and able to pay

covered claims. (Disclosure Statement at § 4.2(a).) Similarly, the Disclosure Statement discusses

the fact that several insurers have asserted coverage defenses, but that the Debtors have evaluated

such defenses and believe that they “do not preclude insurance coverage, but may impact the scope

of available coverage on a claim by claim basis.” (Id.)

         45.       Moreover, the Debtors have incorporated additional language in the Disclosure

Statement to resolve J&J’s Objections. (Docket No. 1878 at ¶ 45.) For example, to address J&J’s

assertion that it is an “additional insured under the Zurich Policies,” the Debtors added a footnote

reflecting J&J’s contention. (Disclosure Statement at § 4.2(a)(1) n.34.) Further, the Debtors

revised Section 4.2(b) of the Disclosure Statement to reflect that “J&J disputes that the Debtors or




                                                    34
RLF1 24099484v.1
               Case 19-10289-LSS         Doc 2293        Filed 10/05/20     Page 35 of 72




any third parties are entitled to the proceeds of any insurance from various insurance policies

issued to J&J.” (Disclosure Statement at § 4.2(b)(1).)19

         46.       In sum, the Disclosure Statement provides eligible voters with more than sufficient

information to assess the Debtors’ insurance assets.

                   c.     Imerys S.A.’s Indemnification Rights

         47.       J&J asserts an Objection based on the fact that the Original Plan was unclear as to

whether Imerys S.A.’s indemnification rights would be contributed to the Trust. (Docket No. 1878

at ¶ 46.) Section 10.8.2.3 of the Plan currently provides as follows: “the Imerys Non-Debtors

have agreed to contribute, or cause to be contributed . . . all rights against third parties held by the

Imerys Non-Debtors relating to Talc Personal Injury Claims, [and] any related indemnification

rights, including, but not limited to, the J&J Indemnification Obligations[.]” (Plan at § 10.8.2.3.)

“Imerys Non-Debtors” means “Imerys S.A. and its Affiliates, excluding the Debtors.” (Id. at

§ 1.1.85).     As such, it is clear that Imerys S.A. is included in the entities contributing

indemnification rights to the Talc Personal Injury Trust.20

         3.        The Debtors Adequately Describe the Imerys Settlement

         48.       The Disclosure Statement includes adequate information regarding the Imerys

Settlement. The Disclosure Statement explains the Imerys Settlement at length and includes

descriptions of the key provisions of the settlement as well as a summary of the Imerys



19
        Certain Objectors, including J&J and the Cyprus Historical Excess Insurers, objected that the
Debtors should specifically identify the Talc Insurance Policies. (Docket No. 1878 at ¶ 45; Docket
No. 1894 at p. 3.) While the nature and aggregate limits of the Debtors are germane to consideration of the
Plan by an average creditor, the identification of specific insurance agreements is not. Nevertheless, as
discussed above, a list of the Talc Insurance Policies will be included as part of the Plan Supplement.
20
        J&J also objects to the extent the Plan and Disclosure statement do not provide sufficient
information concerning “Imerys S.A.’s indemnification rights [and] where they come from.” (Docket No.
1878 at ¶ 46.) The Debtors are not aware of any such indemnification rights, but, to the extent the Debtors
become aware of any such rights, they will identify them.

                                                    35
RLF1 24099484v.1
               Case 19-10289-LSS         Doc 2293       Filed 10/05/20    Page 36 of 72




Contribution that Imerys S.A. committed to make in exchange for releases and the channeling

injunction. (Disclosure Statement at §§ 2.1(b); 6.1.) Moreover, the Disclosure Statement provides

detailed information regarding each component of the Imerys Contribution (i.e., the Imerys

Settlement Funds, the Imerys Cash Contribution, the Talc Trust Contribution, and the Additional

Contribution). (Id.)

         49.       Beyond this overview of the Imerys Settlement and the associated Imerys

Contribution, the Disclosure Statement provides further information regarding the nature of the

Imerys Settlement and the types of potential claims against the Imerys Protected Parties that are

being released. For instance, the Disclosure Statement makes clear that the TCC and the FCR

have “agreed to release their claims against the Imerys Non-Debtors, including those premised on

certain theories of liability including, inter alia, piercing the corporate veil, alter ego, conspiracy,

or successor liability.” (Disclosure Statement at § 6.1(a).) The Disclosure Statement also provides

information regarding the merits of these claims, explaining that, “[t]o date, no court has upheld a

claim against any Imerys Non-Debtor on these theories of liability, and the only court to

substantively review these issues rejected these claims.” (Id.) In sum, the Disclosure Statement,

as supplemented, provides adequate information regarding the scope of the Imerys Settlement, the

claims at issue, and compensation flowing from the settlement.

         50.       To the extent several Objectors point to the Disclosure Statement’s purported lack

of a discussion of the factors courts consider when approving a settlement, such concerns are

premature and misplaced. (Docket No. 1847 at ¶¶ 19-21; Docket No. 1866 at ¶ 38.) The decision

before the court is not whether to approve the Imerys Settlement, but rather whether the Debtors

have provided adequate information regarding the Imerys Settlement to provide voting parties with

sufficient information to be able to submit such votes. Indeed, none of the cases cited by the



                                                   36
RLF1 24099484v.1
               Case 19-10289-LSS         Doc 2293       Filed 10/05/20    Page 37 of 72




Objectors in support of their claim that the Disclosure Statement must discuss the settlement

factors relates to a motion to approve a disclosure statement. See In re RFE Indus., Inc., 283 F.3d

159, 165 (3d Cir. 2002) (reversing and remanding decision to disapprove settlement in context of

a bankruptcy case in which the court dismissed the case but retained jurisdiction to approve a

settlement between trustee and third party); In re Exide Techs., 303 B.R. 48, 67-71 (Bankr. D. Del.

2003) (denying approval of debtor’s settlement of adversary proceeding in context of motion to

confirm reorganization plan); In re Cellular Info. Sys., Inc., 171 B.R. 926, 953 (Bankr. S.D.N.Y.

1994) (approving settlement in context of competing motions to confirm two different plans); In

re Texaco Inc., 84 B.R. 893, 902-03 (Bankr. S.D.N.Y. 1988) (approving settlement in context of

confirming plan of reorganization).

         51.       To the contrary, courts typically reserve the determination of whether a settlement

should be approved for plan confirmation. See, e.g., In re Maremont Corp., 601 B.R. 1, 16 (Bankr.

D. Del. 2019); see also In re Best Products Co., Inc., 177 B.R. 791, 794 n. 4 (S.D.N.Y. 1995)

(“The Settlement was appropriately approved in conjunction with the confirmation hearing”); In

re Montreal Maine & Atlantic Railway, Ltd., Bk. No. 13-10670 (PGC), 2015 WL 7431192 (Bankr.

D. Me. Oct. 9, 2015) (approving settlements in conjunction with the debtor’s plan of

reorganization). The Objectors’ demand that the settlement approval factors be discussed and

considered now constitutes a premature confirmation objection, which will be addressed at the

appropriate time.

         4.        The Disclosure Statement and Plan Adequately Describe the Treatment of
                   Insurers

         52.       The Cyprus Historical Excess Insurers argue that the Disclosure Statement does not

adequately describe the treatment of insurers. (Docket No. 2278 at pp. 12-14.) However, the




                                                   37
RLF1 24099484v.1
               Case 19-10289-LSS          Doc 2293       Filed 10/05/20    Page 38 of 72




Disclosure Statement and Plan contain common and robust “insurance neutrality” language, as

follows:

                   Except as provided in the Rio Tinto/Zurich Settlement and any Talc
                   Insurance Settlement Agreement, nothing contained in the Plan, the Plan
                   Documents, or the Confirmation Order, including any provision that
                   purports to be preemptory or supervening, shall in any way operate to, or
                   have the effect of, impairing, altering, supplementing, changing, expanding,
                   decreasing, or modifying (a) the rights or obligations of any Talc Insurance
                   Company, or (b) any rights or obligations of the Debtors arising out of or
                   under any Talc Insurance Policy. For all issues relating to insurance
                   coverage allegedly provided by the Zurich Corporate Parties or the Rio
                   Tinto Captive Insurers, the provisions, terms, conditions, and limitations of
                   the Rio Tinto/Zurich Settlement shall control. For all other issues relating
                   to insurance coverage, the provisions, terms, conditions, and limitations of
                   the Talc Insurance Policies or applicable Talc Insurance CIP Agreements or
                   Talc Insurance Settlement Agreements shall control. For the avoidance of
                   doubt, nothing contained in the Plan, the Plan Documents, or the
                   Confirmation Order shall operate to require any Talc Insurance Company
                   to indemnify or pay the liability of any Protected Party that it would not
                   have been required to pay in the absence of the Plan.

(Plan at § 11.4.1.1; see also Disclosure Statement at § 7.7(d).)

         53.       Similar neutrality language has been approved in numerous other mass tort

bankruptcy cases. See In re Combustion Engineering, Inc., 391 F.3d 190, 209, 216 (3d Cir. 2004)

(finding that substantially similar language “broadly preserves insurers’ pre-petition rights under

the subject insurance policies”); see also In re Garlock Sealing Tech., LLC, Case No. 10-BK-

31607 (Bankr. W.D.N.C. May 14, 2017) [Docket No. 5951-1]; In re Flintkote Co., Case No. 04-

11300 (JKF) (Bankr. D. Del. Feb. 9, 2015) [Docket No. 8706]; In re Metex Mfg. Corp., Case No.

12-14554 (BRL) (Bankr. S.D.N.Y. Dec. 23, 2013) [Docket No. 363]. Thus, the Disclosure

Statement adequately describes the treatment of the Debtors’ various insurance policies and rights.

         5.        The Liquidation Analysis Provides Creditors with Adequate Information
                   Regarding Potential Creditor Recoveries in a Hypothetical Liquidation

         54.       The purpose of a liquidation analysis is to allow creditors to compare what they

will receive from a chapter 11 plan against their potential recovery from a chapter 7 liquidation.

                                                    38
RLF1 24099484v.1
               Case 19-10289-LSS          Doc 2293       Filed 10/05/20    Page 39 of 72




See In re Abeinsa Holding, Inc., 562 B.R. 265, 275-766 (Bankr. D. Del. 2016); In re Diversified

Investors Fund XVII, 91 B.R. 559, 561 (Bankr. C.D. Cal. 1988) (“[T]he disclosure statement must

contain a liquidation analysis which compares the proposed plan of reorganization with a Chapter

7 liquidation.”). The Debtors’ liquidation analysis does just that.

         55.       As the original liquidation analysis concluded: “[T]he Plan will provide all holders

of Claims and Equity Interests with a recovery (if any) that is not less than what they would

otherwise receive pursuant to a liquidation of the Debtors under chapter 7 of the Bankruptcy

Code[.]” (Original Disclosure Statement, Ex. C at 4.) Moreover, the Debtors filed an amended

liquidation analysis, which incorporates additional details and analysis demonstrating that

creditors will be at least as well off under the Plan as compared to a liquidation. (Disclosure

Statement, Ex. D (“Amended Liquidation Analysis”).) Specifically, the Amended Liquidation

Analysis explains:

                   Under the proposed Plan, holders of Unsecured Claims would be paid in
                   full, and the Talc Personal Injury Trust would receive contributions of at
                   least (i) $75 million and a further amount of up to $102.5 million subject to
                   a reduction mechanism proportionate to the Sale Proceeds from the Imerys
                   Non-Debtors pursuant to the Imerys Settlement (subject to the Contingent
                   Contribution and certain setoffs described in the Plan)21 and (ii) $340
                   million pursuant to the Rio Tinto/Zurich Settlement. In a liquidation under
                   chapter 7 of the Bankruptcy Code, there is no guarantee that any of the funds
                   to be paid pursuant to the Imerys Settlement and the Rio Tinto/Zurich
                   Settlement would be available for distribution to holders of Talc Personal
                   Injury Claims.




21
        In addition, pursuant to the Imerys Settlement, the Imerys Non-Debtors will contribute (i) $5
million for the payment of Allowed Claims in Class 3 against the North American Debtors, and (b) $14.1
million, which represents the balance of the Intercompany Loans, to fund administrative expenses during
the pendency of the Chapter 11 Cases. (Disclosure Statement at § 2.1(b).)

                                                    39
RLF1 24099484v.1
               Case 19-10289-LSS          Doc 2293       Filed 10/05/20     Page 40 of 72




(Id. at 144-45.) In addition, to provide further information to assist creditors in assessing the Plan,

the Amended Liquidation Analysis contains “Low,” “MidPoint,” and “High” recovery estimates

for all creditor classes in a liquidation scenario. (Id. at 147.)

         56.       Finally, to address the concerns of certain Objectors (see Docket No. 1847 at ¶¶ 22-

24; Docket No 1878 at ¶¶ 61-66), the Amended Liquidation Analysis makes its analytical

assumptions clear. For instance, the Debtors disclose that they do not expect insurance or

indemnification recoveries (including with respect to J&J’s indemnification obligations) to be

higher in a chapter 7 liquidation as compared to the Plan. (Amended Liquidation Analysis at 143.)

Similarly, the Amended Liquidation Analysis explains that it does not “include recoveries

potentially attributable to claims that are being settled under the Plan (e.g., claims against Imerys

S.A. or Rio Tinto and Zurich)” because “the value attributable to such claims will be less in the

context of a chapter 7 liquidation given that (i) any recoveries on such claims will be offset by

substantial legal costs associated with prosecuting the claims and (ii) the settling parties would not

be entitled to the same injunctions and releases in the context of a chapter 7 liquidation.” (Id. at

143.)22 In sum, the Amended Liquidation Analysis contains sufficient information to allow




22
        J&J and the Cyprus Historical Excess Insurers assert that the Liquidation Analysis does not
evaluate other options available to the Debtors. (Docket No. 1878 at 19-20 (“Liquidation Analysis does
not consider or evaluate options available to the Debtors and to the holders of Talc Personal Injury Claims
outside of the Plan or the hypothetical appointment by the Bankruptcy Court of a chapter 7 trustee . . .”);
see also Docket No. 1894 at 9 (“Section 12.1-12.2 of the Disclosure Statement discusses no alternative to
the Plan of Reorganization other than liquidation under Chapter 7”); Docket No. 2278 at pp. 16-17.)
However, section 1125 explicitly states: “adequate information need not include such information about
any other possible or proposed plan[.]” 11 U.S.C. § 1125(a)(1). Thus, the Debtors need not evaluate other
potential plans as part of their disclosure statement or liquidation analysis.

                                                    40
RLF1 24099484v.1
               Case 19-10289-LSS           Doc 2293        Filed 10/05/20       Page 41 of 72




creditors to assess whether they will be better off under the Plan as compared to their treatment in

a potential chapter 7 liquidation.23

         6.        The Remaining Disclosure Objections are Either Without Merit or Have
                   Already Been Addressed

                   a.     The Debtors Have Adequately Described the Talc Personal Injury Claims

         57.       Contrary to the assertions of the Ad Hoc Committee (see Docket No. 1866 at ¶ 38),

the Disclosure Statement provides adequate information regarding the Talc Personal Injury

Claims. Indeed, the Disclosure Statement spends more than two pages describing the nature and

history of the Talc Personal Injury Claims, the general magnitude of such claims (approximately

14,650 pending claims as of the Petition Date), and the different types of such claims (OC Claims

and Mesothelioma Claims). (Disclosure Statement at §§ 2.1, 4.1.)

         58.       Nevertheless, the Ad Hoc Committee argues that, despite this significant amount

of information, the Disclosure Statement is still inadequate and that, “to the extent that the Trust

Distribution Procedures will liquidate such claims, an estimate of the total liquidated amount of

the claims should be provided.” (Docket No. 1866 at ¶ 38.) However, as noted above, the

liquidated value of such claims is irrelevant because the Plan does not contemplate full payment




23
         J&J also objects that the Liquidation Analysis does not provide adequate information because the
Debtors have stated that they do not have sufficient information to estimate the amount of the Talc Personal
Injury Claims and, as a result, did not assign a value to Class 4. (Docket No. 1878 at ⁋ 38.) However,
claimants in Class 4 are the only impaired class receiving any recovery. Moreover, essentially all remaining
assets of the Debtors will be transferred to the Talc Personal Injury Trust for the benefit of these claimants,
meaning the Class 4 claimants will receive the remainder of the Debtors’ Estates. As the Amended
Liquidation Analysis concludes, the Plan maximizes the remainder of the Debtors’ Estates through various
settlements that provide a superior recovery to Talc Personal Injury Claimants as compared to a chapter 7
liquidation. (See Amended Liquidation Analysis at 143 (“[T]he Liquidation Analysis does not . . . include
recoveries potentially attributable to claims that are being settled under the Plan (e.g., claims against Imerys
S.A. or Rio Tinto and Zurich) as the Debtors assume that the value attributable to such claims will be less
in the context of a chapter 7 liquidation . . . .”). This conclusion is all that is required of a liquidation
analysis, and further discussion of the actual amount and value of the Talc Personal Injury Claims is
irrelevant.

                                                      41
RLF1 24099484v.1
               Case 19-10289-LSS         Doc 2293       Filed 10/05/20    Page 42 of 72




of the Talc Personal Injury Claims. Rather, the Plan calls for the channeling of all Talc Personal

Injury Claims to the Talc Personal Injury Trust, which shall then resolve such claims in accordance

with the Original TDP (as supplemented by the Amended TDP). (See, e.g., Plan at § 3.3.5.) In

any event, the Original TDP contains adequate information regarding Talc Personal Injury Claim

values. In particular, Section 5.2 lays out the scheduled values (under both an “Expedited Review

Process” and “Individual Review Process”) of the different types of Direct Talc Personal Injury

Claims. (Original TDP at § 5.2; see also Amended TDP.) As such, although the estimated

liquidated value of the Talc Personal Injury Claims in the aggregate is not germane to those who

are entitled to vote on the Plan, the Amended Liquidation Analysis, in combination with the

Original TDP (and Amended TDP), provide adequate information regarding such claim values to

the extent they are currently capable of being estimated.

                   b.     The Disclosure Statement Provides Adequate Information Regarding
                          Cyprus’ Insurance Policies and Purported Indemnity Rights.

         59.       Both Cyprus and the Cyprus Historical Excess Insurers argue that the Disclosure

Statement must explain that the Debtors, Cyprus, and the Cyprus Historical Excess Insurers are

currently litigating the Debtors’ entitlement to the proceeds of certain insurance policies originally

issued to Cyprus as well as Cyprus’s indemnification rights. (Docket No. 1869 at ¶¶ 20; Docket

No. 1894 at pp. 12-13.) However, the Disclosure Statement contains more than sufficient

information regarding the ongoing disputes between the Debtors, Cyprus, and the Cyprus

Historical Excess Insurers.

         60.       For instance, in describing the Cyprus Historical Polices, the Disclosure Statement

makes clear:       “[T]he North American Debtors are presently litigating their rights to these

[insurance] policies in the Cyprus Insurance Adversary Proceeding.” (Disclosure Statement at

§ 4.2(a)(2).) Moreover, as mentioned above, the Disclosure Statement contains a thorough


                                                   42
RLF1 24099484v.1
              Case 19-10289-LSS           Doc 2293        Filed 10/05/20     Page 43 of 72




description of the Cyprus Adversary Proceeding, including the issue to be decided (i.e., whether

Cyprus retained any rights to the proceeds of the Cyprus Historical Policies), the Debtors’ position

that Cyprus “no longer has any right to the proceeds of . . . the Cyprus Historical Policies with

respect to talc-related lawsuits,” and the status of the proceeding. (Id. at § 5.7(a).)24 Further, the

Debtors also describe the Cyprus Historical Excess Insurer’s lawsuit against Cyprus, Imerys Talc

America, Inc., and others to determine who possesses the rights to the Cyprus Historical Policies

(the “California Coverage Action”). (Id. at § 5.7(d).) This dispute seeks a determination as to

which of various competing entities, including the Debtors, have rights to the Cyprus Historical

Policies. The Debtors contend both that they have the right to seek the proceeds of the policies,

and that any amount due thereunder is an asset of the Debtors’ Estates. (Id.) As explained in the

Disclosure Statement, the California Coverage Action is stayed pursuant to the Court’s order

denying the Cyprus Historical Excess Insurers’ stay relief motion. (Id.; see also Docket No. 762.)

As such, the Disclosure Statement already provides an in-depth description of the various litigation

matters relating to Cyprus.




24
         The Debtors have not added Cyprus’s proposed language with respect to the Insurance Entity
Injunction. (See Docket No. 1869 at ¶¶ 21-22; Docket No. 2282 at ¶¶ 19-21.) In arguing for this language,
Cyprus asserts essentially that it is a “co-insured of the Debtors.” (Id.) However, as explained above, the
Debtors contest Cyprus’s rights to the Cyprus Historical Policies, and this is a key issue that has yet to be
resolved in the Cyprus Adversary Proceeding. Similarly, the Debtors have not added Cyprus’s proposed
language regarding the definition of “Talc Personal Injury Trust Causes of Action,” as the proposed revision
is confusing and unnecessary given the current structure of the definitions. (Docket No. 1869 at ¶¶ 23-24.)
Specifically, the Plan defines Talc Personal Injury Trust Cause of Action as “any Estate Cause of Action,
not otherwise expressly released pursuant to the Plan, attributable to” certain categories of claims and
defenses. (Plan at § 1.1.197.) In turn, “Estate Cause of Action,” means “any and all of the actions, claims,
rights, remedies, defenses, counterclaims, suits, and causes of action owned or held, or assertable by or on
behalf of any Debtor or its Estate (including, without limitation, claims assertable by the Tort Claimants’
Committee or FCR on behalf of any Debtor or its Estate) . . . .” (Plan at § 1.1.69 (emphasis added).) As
such, the definitions of Talc Personal Injury Trust Cause of Action and Estate Cause of Action already
exclude claims and rights held by third parties such as Cyprus. Cyprus’s language only serves to add
confusion to the already clear definitions.

                                                     43
RLF1 24099484v.1
               Case 19-10289-LSS          Doc 2293         Filed 10/05/20      Page 44 of 72




         61.       Moreover, in response to Cyprus’s request for further disclosures regarding

Cyprus’s claim to indemnification rights (see Docket No. 1869 at ¶¶ 23-24; Docket No. 2282 at

¶¶ 22-23), the Disclosure Statement provides additional information with respect to Cyprus’s

claims regarding its asserted rights to indemnification from J&J. Specifically, the Disclosure

Statement includes Section 5.7(b), which describes the additional adversary proceeding that

Cyprus filed on June 15, 2020 against the Debtors and J&J, which is set to determine if “Cyprus

has any indemnity rights against J&J.” (Disclosure Statement at § 5.7(b).)

         62.       Accordingly, the Disclosure Statement adequately explains the current disputes

between the Debtors, Cyprus, and the Cyprus Historical Excess Insurers regarding indemnification

and insurance obligations.25

                   c.     The Disclosure Statement Adequately Addresses J&J’s Defenses, Setoff
                          Rights, and Indemnification Claims against the Debtors

         63.       J&J asserts that the Disclosure Statement is inadequate because it does not address

J&J’s “rights of setoff and recoupment, as well as its defenses against the Debtors’ indemnification

claims.” (Docket No. 1878 at ¶¶ 40-43.) In response to this Objection, additional language has

been added to the Disclosure Statement as follows:

                   J&J has previously disputed that the indemnification obligations arising out
                   of these agreements in favor of the Debtors are uncapped or that they relate
                   to future claimants. J&J has also previously disputed that it has any
                   indemnification obligations under the 1989 Supply Agreement to the extent
                   any Talc Personal Injury Claims allege exposure to talc used by J&J that
                   did not conform to J&J’s specifications, and has contended that certain
                   periods of time are not covered by any supply agreement between the
                   Debtors and J&J.




25
        The Cyprus Historical Excess Insurers argue that the Plan “effectively presumes that the Debtors
have rights under the [Cyprus Historical Insurance] policies and that its transfer of those rights is valid and
not subject to challenge.” (Docket No. 2278 at pp. 14-15.) But, as discussed above, the Disclosure
Statement makes clear the various ongoing disputes regarding the Cyprus-related insurance policies.

                                                      44
RLF1 24099484v.1
               Case 19-10289-LSS          Doc 2293        Filed 10/05/20    Page 45 of 72




                   More recently, J&J has acknowledged that indemnification obligations
                   exist, but it has contested the scope of its obligations to the Debtors and has
                   asserted that it has claims against the Debtors for indemnity.

(Disclosure Statement at § 4.2(b)(1).)

         64.       The Disclosure Statement also describes the filings associated with the J&J Stay

Motion, including the revised order proposed by the TCC and FCR and supported by the Debtors,

as well as the Court’s order denying the relief sought by J&J in the J&J Stay Motion. As a result

of the denial, the following language has been included in the Plan and Disclosure Statement with

respect to J&J’s indemnification rights and obligations:

                   11.5.1 Subject to Section 11.5.5, nothing contained in the Plan, the Plan
                   Documents, or the Confirmation Order, including any provision that purports
                   to be preemptory or supervening, shall in any way operate to, or have the
                   effect of, impairing, altering, supplementing, changing, expanding,
                   decreasing, or modifying the J&J Indemnification Rights and Obligations.26
                   For all issues relating to J&J Indemnification Rights and Obligations, the
                   provisions, terms, conditions, and limitations of any agreements underlying
                   the J&J Indemnification Rights and Obligations shall control.

                   11.5.2 For the avoidance of doubt, nothing contained in the Plan, the Plan
                   Documents, or the Confirmation Order shall operate to require J&J to
                   indemnify or pay the liability of any Debtor or the Reorganized Debtors that
                   it would not have been required to pay in the absence of the Plan. This


26
         “J&J Indemnification Rights and Obligations” means “(i) the J&J Indemnification Obligations and
(ii) any and all indemnification rights of J&J against the Debtors and the other Protected Parties for Talc
Personal Injury Claims, if any, provided, however, that the J&J Indemnification Rights and Obligations do
not include any claim by J&J to indemnification, defense, contribution, or any other right to recovery
against any Rio Tinto Protected Party or any Zurich Protected Party, or under any Rio Tinto Captive Insurer
Policy or any Zurich Policy, arising out of or relating to any Talc Personal Injury Claim.” (Plan at §
1.1.115.) “J&J Indemnification Obligations” means “any and all indemnity rights of the Debtors, the
Protected Parties, and the Imerys Non-Debtors against J&J for Talc Personal Injury Claims, including,
without limitation, pursuant to: (i) that certain Agreement, between Cyprus Mines Corporation and Johnson
& Johnson, dated as of January 6, 1989; (ii) that certain Talc Supply Agreement, between Windsor Minerals
Inc. and Johnson & Johnson Baby Products Company, a division of Johnson & Johnson Consumer
Products, Inc., dated as of January 6, 1989; (iii) that certain Supply Agreement between Johnson & Johnson
Consumer Companies, Inc. and Luzenac America, Inc., dated as of April 15, 2001; (iv) that certain Material
Purchase Agreement, between Johnson & Johnson Consumer Companies, Inc. and Luzenac America, Inc.,
dated as of January 1, 2010; (v) that certain Material Purchase Agreement, between Johnson & Johnson
Consumer Companies, Inc. and Luzenac America, Inc., dated as of January 1, 2011; and/or (vi) any other
applicable agreement, order, or law.” (Id. at § 1.1.114.)

                                                     45
RLF1 24099484v.1
               Case 19-10289-LSS          Doc 2293       Filed 10/05/20   Page 46 of 72




                   Section 11.5.2 in no way modifies, alters or limits the rights and/or
                   obligations set forth in Section 11.5.1 above.

                   11.5.3 Subject to Section 11.5.5, none of (i) the Bankruptcy Court’s
                   confirmation of the Plan or approval of the Plan Documents, (ii) the
                   Confirmation Order or any findings and conclusions entered with respect to
                   Confirmation, nor (iii) any estimation or valuation of any Claims, either
                   individually or in the aggregate in the Chapter 11 Cases shall, with respect
                   to J&J, constitute a trial or hearing on the merits or an adjudication or
                   judgment with respect to any Direct Talc Personal Injury Claim against J&J
                   or any J&J Indemnification Rights and Obligations.

(Plan at § 11.5; see also Disclosure Statement at § 7.7(e).)

         65.       Accordingly, the Disclosure Statement appropriately addresses the Plan’s treatment

of J&J’s asserted defenses to its indemnification obligations to the Debtors.

         66.       J&J further asserts that the Disclosure Statement fails to adequately describe J&J’s

own claims against the Debtors for indemnification. (See Docket No. 1878 at ¶¶ 28-30.) However,

the Disclosure Statement has always made clear that J&J has previously asserted that it has

indemnification claims against the Debtors. (Disclosure Statement at § 4.2(b)(1) (“[J&J] has

contested the scope of its obligations to the Debtors and has asserted that it has claims against the

Debtors for indemnity.”).) In addition, the Disclosure Statement adds further language explaining

that issues relating to the “J&J Indemnification Rights and Obligations” will be governed by the

agreements underlying those obligations and the Disclosure Statement and Plan make it clear that,

subject to Section 11.5.5 of the Plan, nothing in the Plan or the Confirmation Order will “operate

to, or have the effect of, impairing, altering, supplementing, changing, expanding, decreasing, or

modifying” J&J’s Indemnification Rights and Obligations. (Disclosure Statement at § 7.7(e); Plan




                                                    46
RLF1 24099484v.1
               Case 19-10289-LSS          Doc 2293       Filed 10/05/20     Page 47 of 72




at § 11.5.1.)27 Thus, the Debtors have provided sufficient information regarding J&J’s purported

indemnification rights against the Debtors.

         67.       In sum, the Disclosure Statement provides more than sufficient information to a

“typical” creditor regarding J&J’s indemnity rights and obligations as originally asserted, and the

Plan’s proposed preservation of J&J’s indemnification rights and obligations.

                   d.     The Disclosure Statement Adequately Describes the Role of the TCC and
                          FCR

         68.       J&J wrongly asserts that the Disclosure Statement is inadequate because it “fails to

describe the scope of the TCC’s and the FCR’s interests” and their negotiating histories. (Docket

No. 1878 at ¶ 47.) To the contrary, the Disclosure Statement contains a description of the

composition of the TCC, as well as an explanation of who the FCR is and that the FCR is a “legal

representative for future talc personal injury claimants in the Chapter 11 Cases.” (Disclosure

Statement at § 5.4.) The Disclosure Statement further explains that the FCR “was appointed by

the Bankruptcy Court . . . for the purpose of, among other things, protecting the rights of persons

that might subsequently assert Talc Personal Injury Demands . . . .” (Id. at § 7.4(e)(xiv).) In

addition, the Debtors added a sentence to make it clear that the TCC was appointed by the U.S.

Trustee to represent the interests of holders of Direct Talc Personal Injury Claims. (Id. at § 5.3.)

The U.S. Trustee did not deem it necessary to separately empanel a committee of holders of

Indirect Talc Personal Injury Claims, nor has any argument been made to date in these Chapter 11




27
         Contrary to J&J’s suggestion, the Debtors need not include additional information regarding J&J’s
specific theories regarding the source of J&J’s purported indemnification rights against the Debtors.
(Docket No. 1878 at ¶¶ 28-30.) Such specific information regarding J&J’s legal arguments is not relevant
to a typical creditor evaluating the Plan. See 11 U.S.C. 1125(a)(1); In re Waterville Timeshare Grp., 67
B.R. 412, 413-14 (Bankr. D. N.H. 1986) (“A disclosure statement must be meaningful to be understood,
and it must be understood to be effective. Thus, what lawyers regard as useful information based upon their
experience might be meaningless verbiage in the hands of a ‘typical’ investor”) (citing In re Stanley Hotel
Inc., 13 B.R. 926, 933 (Bankr. D. Co. 1981).).

                                                    47
RLF1 24099484v.1
               Case 19-10289-LSS         Doc 2293       Filed 10/05/20     Page 48 of 72




Cases that such a committee is warranted. As is clear from their activity in these Chapter 11 Cases

to date, the holders of Indirect Talc Personal Injury Claims are fully capable of adequately

representing their own various interests.

         69.       Any additional information regarding the TCC, the FCR, and their negotiating

histories beyond the aforementioned descriptions is not germane to the decision of whether or not

to vote for the Plan. Indeed, upon the Effective Date of the Plan, the roles and responsibilities of

the TCC and the FCR with respect to the Plan will become limited, as they will only be permitted

to participate in certain proceedings. For example, the TCC will be limited to ancillary functions

such as objecting to modifications of the Plan or participating in appeals of the Confirmation Order.

(Plan at § 11.8.2.)28 In addition, pursuant to the Trust Agreement, after the Effective Date, the

regular business of the Talc Personal Injury Trust will be conducted by the Talc Trustees, with

limited consultation by the Trust Advisory Committee (“TAC”) and the FCR. (Trust Agreement

at Arts. 2, 5, 6.) Given the circumscribed role the TCC and the FCR will play in terms of the actual

operation of the Plan, the Disclosure Statement provides more than adequate information regarding

the TCC and the FCR.

                   e.     The Disclosure Statement Adequately Describes the Non-Debtor Affiliate
                          Releases

         70.       J&J objects that the Disclosure Statement does not adequately describe the “nature

of the potential liability of the Imerys Corporate Parties” to be released under the Plan. (Docket

No. 1878 at ¶ 37.) To the contrary, the Disclosure Statement describes in detail the scope of the

releases and the types of liabilities that will be released. Specifically, Section 7.8(c) states in detail




28
        To increase the clarity of the Disclosure Statement, information was added paralleling the
provisions of Section 11.8.2 of the Plan to explain the TCC and the FCR’s diminished role following the
Effective Date. (Disclosure Statement at § 7.7(h).)

                                                   48
RLF1 24099484v.1
               Case 19-10289-LSS          Doc 2293       Filed 10/05/20    Page 49 of 72




the types and scope of claims that are being released. (Disclosure Statement at § 7.8(c).) It is not

clear how describing hypothetical claims (as J&J suggests) would add to the clarity of the already

extensive description of the Plan’s releases.29

B.       The Confirmation Objections are Premature and Meritless

         71.       In an effort to prematurely address confirmation issues under the pretense of an

objection to the Disclosure Statement, certain Objectors (particularly J&J) claim that the Debtors’

Plan is “patently unconfirmable.” (Docket No. 1878 at ¶¶ 48-49; see also Docket No. 1870 at

¶ 12; Docket No. 2279 at ¶¶ 43-50.) However, these Objectors have failed to demonstrate that

such a drastic conclusion is appropriate in this case.

         72.       While it may “occasionally” be appropriate to find that a proposed plan is so flawed

that it “could not possibly be confirmed,” bankruptcy courts consistently state that such action

“must be used carefully so as not to convert the disclosure statement hearing into a confirmation

hearing.” In re Monroe Well Service, 80 B.R. at 332-33; see also In re American Capital

Equipment, LLC, 688 F.3d 145, 154 n.6 (3d Cir. 2012) (“[B]ankruptcy courts must ensure that due

process concerns are protected by, inter alia, providing sufficient notice to plan proponents, and

taking care not to prematurely convert a disclosure statement hearing into a confirmation

hearing.”) (internal quotations omitted); In re Quigley Co., Inc., 377 B.R. 110, 119 (Bankr.

S.D.N.Y. 2007) (in the context of approving a disclosure statement, the court noted that a

settlement agreement raised questions regarding “good faith,” “improper voter manipulation,” and

“vote designation,” among others,” but concluded that “these are confirmation issues” and deferred




29
         J&J also suggests that the Debtors should provide more information regarding the Imerys Corporate
Parties that are included in the releases. (Docket No. 1878 at ¶ 37.) However, Schedule I of the Plan
already provides the complete list of Imerys Corporate Parties. Moreover, J&J has not suggested what
additional information regarding the Imerys Corporate Parties would assist a voter in assessing the Plan.

                                                    49
RLF1 24099484v.1
               Case 19-10289-LSS         Doc 2293       Filed 10/05/20     Page 50 of 72




their consideration). “Only where the disclosure statement on its face relates to a plan that cannot

be confirmed” is it appropriate to dismiss a proposed plan prior to the solicitation of votes;

“otherwise, confirmation issues are left for later consideration.” In re Dakota Rail, Inc., 104 B.R.

138, 143 (Bankr. D. Minn. 1989) (emphasis in original).

         73.       Because dismissing a plan at the disclosure statement approval stage is such an

extreme measure, doing so is appropriate only where “(1) confirmation defects cannot be

overcome by creditor voting results and (2) those defects concern matters upon which all material

facts are not in dispute or have been fully developed at the disclosure statement hearing.” In re

American Capital Equip., LLC, 688 F.3d at 155 (internal quotations omitted). While Objectors

like J&J acknowledge these requirements, it is telling that they make no attempt to satisfy them.

Moreover, as discussed below, the Confirmation Objections are meritless, based on contested

facts, and, to the extent necessary, could be cured by creditor voting. The Objectors asserting

Confirmation Objections have thus failed to clear the steep hurdle of proving that the Plan is

“patently unconfirmable.”

         1.        J&J’s Bad Faith Claim is Meritless and Unsupported

         74.       Contrary to J&J’s assertion, the Debtors’ Plan was not proposed in bad faith and is

not unconfirmable on such grounds.30 (Docket No. 1878 at ¶¶ 50-54; Docket No. 2258 at ¶¶ 16-

21.) To be confirmed, a plan of reorganization must have “been proposed in good faith and not by

any means forbidden by law.” 11 U.S.C. § 1129(a)(3). Courts have concluded that a plan was



30
         The U.S. Trustee also argues that the plan is unconfirmable because it does not have sufficient
safeguards to prevent the payment of fraudulent claims. (Docket No. 2279 at ¶¶ 43-50.) As discussed
above, the U.S. Trustee’s concerns with the TDP’s anti-fraud provisions are confirmation objections and
are premature at this phase. Similarly, the U.S. Trustee’s related concern about the TDP’s lack of
identification of the Talc Trustees and members of the Talc Advisory Committee will be addressed with
the Plan Supplement, and the U.S. Trustee can raise any objections to the Talc Trustees or members of the
Talc Advisory Committee at that time. (See id. at ¶ 48.)

                                                   50
RLF1 24099484v.1
               Case 19-10289-LSS        Doc 2293       Filed 10/05/20     Page 51 of 72




proposed in “good faith” where such plan: “(1) fosters a result consistent with the [Bankruptcy]

Code’s objectives . . . ; (2) has been proposed with honest and good intentions and with a basis for

expecting that reorganization can be effected . . . ; or (3) is supportable based on the totality of the

circumstances.” In re Greate Bay Hotel & Casino, Inc., 251 B.R. 213, 237-38 (Bankr. D. N.J.

2000) (citations omitted); see also In re Hercules Offshore, Inc., 565 B.R. 732, 764 (Bankr. D.

Del. 2016) (“The good faith standard requires that the plan be proposed with honesty, good

intentions and a basis for expecting that a reorganization can be effected with results consistent

with the objectives and purposes of the Bankruptcy Code.”) (internal quotations omitted). The

good faith determination is “a fact-intensive, case-by-case inquiry.” In re PPI Enterprises (U.S.),

Inc., 324 F.3d 197, 211 (3d Cir. 2003).

         75.       Here, the Plan achieves results consistent with the Bankruptcy Code and was

proposed with honest and good intentions and the support of each of the TCC, the FCR, Imerys

S.A., and the Non-Debtor Affiliates. Most significantly, the Plan is structured to achieve the

overall goal of a global resolution of present and future talc-related claims in an equitable manner.

(See Plan at §7.1 (“All Talc Personal Injury Claims shall be resolved by the Talc Personal Injury

Trust in accordance with the Talc Personal Injury Trust Documents.”); see also In re Maremont

Corp., 601 B.R. 1, 20-21 (Bankr. D. Del. 2019) (finding good faith pursuant to 11 U.S.C. §

1129(a)(3) where “[t]he Chapter 11 Cases were filed and the Plan was proposed with the legitimate

purpose of providing a fair and equitable resolution of the Debtors’ Asbestos Personal Injury

Claims and maximizing the returns available to creditors and other parties in interest.”).)

Moreover, the process of developing the Plan evidences compliance with section 1129(a)(3), as

negotiations between the Debtors, the TCC, the FCR, Imerys S.A., and the Non-Debtor Affiliates

were conducted in good faith and at arm’s length. (Disclosure Statement at § 3.3; see also In re



                                                  51
RLF1 24099484v.1
               Case 19-10289-LSS         Doc 2293       Filed 10/05/20    Page 52 of 72




Maremont Corp., 601 B.R. at 20 (“The record demonstrates that the Debtors engaged in extensive

good-faith, arm’s length negotiations with [the debtors’ parent], the Ad Hoc Committee, and the

prepetition Future claimants’ Representative, which led to the Plan’s formulation.”); see also In re

rue21, inc., 575 B.R. 90, 107-08 (Bankr. W.D. Pa. 2017).)

         76.       Despite the substantial amount of evidence supporting the propriety of the Debtors’

Plan, J&J makes various allegations regarding the Debtors’ purported bad faith. (Docket No. 1878

at ¶¶ 52-54.) First, J&J claims that the Debtors’ rejection of J&J’s indemnity proposals evidences

bad faith. (Id. at ¶ 52.) However, as the Debtors have expressed to J&J, each of J&J’s indemnity

proposals have been materially flawed because they offer only a partial solution that does not

advance the goal of these Chapter 11 Cases—the equitable resolution of all talc-related claims.

(See December 12, 2019 Letter from Richard A. Levy to Marcia L. Goldstein, Esq. at 3 [Docket

No. 1731-6] (“Over the course of our discussions with you and your client, we have advised that

the Debtors desire to have a consensual plan that resolves all talc claims, as that is the only way

the Debtors can successfully emerge from Bankruptcy. As we pointed out in response to J&J’s

recent proposal, J&J purports to offer only a partial solution . . . .”).) Accordingly, the Debtors’

responses to such proposals are not an example of bad faith, but merely an attempt to negotiate

with J&J to reach an agreement regarding J&J’s indemnification obligations that best serves all

stakeholders.

         77.       In addition, it is true that the Debtors opposed the J&J Stay Motion, both because

(i) it provided an incomplete resolution of J&J Talc Claims (and allowed for J&J to relinquish its

indemnification obligations if J&J made certain subjective assessments of the Debtor’s post-

petition “conduct”) (see Docket No. 1567 at ¶ 25), which could have potentially resulted in

stranding thousands of talc claims in the tort system without a party to defend or satisfy them), and



                                                   52
RLF1 24099484v.1
               Case 19-10289-LSS        Doc 2293        Filed 10/05/20   Page 53 of 72




(ii) it was procedurally improper.31 Nevertheless, in an effort to resolve the ongoing dispute with

J&J regarding J&J’s indemnity obligations in a manner that is fair and equitable to all stakeholders,

the Debtors confirmed that they would stipulate to lift the protections of the automatic stay if

certain specific changes were made to J&J’s proposed stay order. (See Docket No. 1978 at ¶ 2.)32

Thus, there is no evidence to suggest that the Debtors rejected J&J’s proposals in bad faith. Rather,

the Debtors have taken numerous affirmative steps to try to reach a resolution regarding J&J’s

indemnity obligations that is in the best interests of all parties.

         78.       Second, J&J incorrectly claims that the Debtors’ failure to negotiate with J&J

without the TCC or the FCR demonstrates bad faith. As an initial matter, there is no legal

requirement that the Debtors negotiate with J&J at all. In re New Hampshire Elec. Co-op., Inc.,

138 B.R. 668, 670 (Bankr. D. N.H. 1992) (“There is no good faith bargaining requirement in the

sense of statutory ‘duty to bargain in good faith’ . . . . Obviously any party in interest can seek to

negotiate on a consensual plan and equally the other parties can refuse to negotiate with a particular

party if they feel that that party’s position is not going to lead to a consensual arrangement.”).

Accordingly, the Debtors have no absolute obligation to engage in negotiations with J&J (or any

other entity).

         79.       Nevertheless, the Debtors have expended substantial efforts to negotiate a

settlement with J&J that would fully address J&J’s indemnification obligations. The Debtors have

responded to each of J&J’s indemnity proposals. (See March 4, 2020 Letter from Richard A. Levy



31
        See Debtors’ Response to the Joint Response of the Official Committee of Tort Claimants and
Future Claimants’ Representative to Johnson & Johnson’s Omnibus Reply in Support of J&J’s Motion for
Entry of Order Modifying Automatic Stay to Implement Talc Litigation Protocol [Docket No. 1978]; see
also Order Denying Motion for Order Modifying Automatic Stay [Docket No. 2253].
32
        The Court ultimately agreed with the Debtors’ assessment of the defects in the J&J Stay Motion
and denied J&J’s requested relief. See Order Denying Motion for Order Modifying Automatic Stay [Docket
No. 2253].

                                                   53
RLF1 24099484v.1
               Case 19-10289-LSS         Doc 2293       Filed 10/05/20   Page 54 of 72




to Ronit J. Berkovich, Esq. [Docket No. 1567-1 at 213] (“[Y]our February 7 letter erroneously

alleges that the Debtors have ‘no desire to cooperate with J&J with regard to the resolution of the

Talc Claims’ . . . . As is reflected in the numerous letters exchanged between the parties before

and during the pendency of the chapter 11 cases and the various in-person meetings and substantive

telephonic discussions that have taken place to date, the Debtors have engaged with J&J, and have

responded to and pointed out the significant issues with each of J&J’s ‘proposals.’”).) Moreover,

even after the J&J Stay Motion was filed, the Debtors continued to try to work with J&J to reach

a consensual resolution, which resulted in the Revised Proposed J&J Order endorsed by the TCC,

the FCR, and the Debtors. (See Disclosure Statement at § 4.2(b).) Finally, in September 2020,

the Debtors agreed to participate in a two day mediation with J&J to try to resolve the remaining

issues surrounding the J&J Stay Motion. (See Order Appointing Mediator [Docket No. 2188].)

In sum, the Debtors have made numerous attempts to negotiate with J&J and reach an equitable

agreement that takes into account the status of the Chapter 11 Cases and the Debtors’ intent to

close the sale of substantially all of their assets and emerge from bankruptcy without additional

delay.

         80.       Finally, contrary to J&J’s assertion, the Debtors did not demonstrate bad faith by

“ceding control” over the drafting of the Original TDP and the Amended TDP to the TCC and the

FCR. As explained in the Plan, the Debtors have retained, as is typical, “consultation rights as to

the form and substance” of all Talc Personal Injury Trust Documents, which includes the trust

distribution procedures. (Plan at § 1.1.198.) Accordingly, the Debtors have provided input

regarding the structure and content of the Original TDP and the Amended TDP. Moreover, the

Debtors would not endorse the Plan if they felt the Original TDP or the Amended TDP were

improper or otherwise deficient, and the Plan provides that, in the event of any conflict between



                                                   54
RLF1 24099484v.1
               Case 19-10289-LSS         Doc 2293       Filed 10/05/20    Page 55 of 72




the terms or provisions of the Plan and the Talc Personal Injury Trust Documents, the terms of the

Plan shall control. (Plan at § 4.2.2.) Thus, the Debtors have not improperly ceded control of the

trust distribution procedures to the TCC and/or the FCR.

         81.       In addition, several courts have recognized that involvement of claimants’ counsel

in creating trusts is a regular and expected part of the trust practice, particularly given the 75%

approval requirement of section 524(g). In re Congoleum Corp., 426 F.3d 675, 680 (3d Cir.

2005)33 (noting that “realities of securing favorable votes from thousands of claimants to meet the

75% approval requirements forces debtors to work closely with the few attorneys who represent

large numbers of claimants . . . . A [plan] acceptable to the debtor must be satisfactory for the

claimants as well and, consequently, extensive negotiations are necessary”); In re W.R. Grace &

Co., 475 B.R. 34, 195 (D. Del. 2012) (“The Court likewise declines to find that permitting

[plaintiffs’ counsel] to be involved in the drafting process ‘rigs’ the provisions of a TDP.”).

Indeed, even counsel for the Cypress Historical Excess Insurers has conceded in another mass tort

case pending before this Court that it is common for the representatives of claimants to exercise

“considerable control over the design of the trust, appointments to leadership roles within the trust,

and the distribution procedures that define the process for reviewing and paying claims” as the

result of the “supermajority vote requirement.” See In re Boy Scouts of America, Case No. 20-cv-

0774 (RGA) (D. Del. Sept. 9, 2020) [Docket No. 23] at p. 10 (citations omitted).

         82.       In sum, J&J’s blanket and unsubstantiated assertions that the Debtors have acted in

bad faith is not only premature, but entirely without merit.




33
         Notably, counsel for Cyprus Historical Excess Insurers was involved in the Congoleum case.

                                                   55
RLF1 24099484v.1
               Case 19-10289-LSS         Doc 2293       Filed 10/05/20    Page 56 of 72




         2.        The Plan Meets the Best Interests Test

         83.       J&J also incorrectly argues that the Plan is unconfirmable because it does not meet

the “best interests test.” (Docket No. 1878 at ¶¶ 61-62.) Section 1129(a)(7)—frequently referred

to as the “best interests test”—requires that each holder of a claim or interest of an impaired class

either “(i) has accepted the plan; or (ii) will receive or retain under the plan on account of such

claim or interest property of a value, as of the effective date of the plan, that is not less than the

amount that such holder would so receive or retain if the debtor were liquidated under chapter 7

of this title on such date.” 11 U.S.C. 1129(a)(7)(A); see also In re 20 Bayard Views, LLC, 445

B.R. 83, 98 (Bankr. E.D.N.Y. 2011). Typically, courts consider a liquidation analysis as one of

the key pieces of evidence with respect to the best interests inquiry. See In re Maremont Corp.,

601 B.R. at 22; In re rue 21 inc., 575 B.R. at 101; In re Leslie Controls, Inc., No. 10-12199 (CSS),

2011 WL 1901547, at *10 (Bankr. D. Del. Jan. 18, 2011). Moreover, at the disclosure statement

phase, courts focus on whether or not a liquidation analysis has been performed, rather than the

conclusions of the analysis. See In re W.P. Hickman Sys., Inc. No. ADV 10-2289JAD, 2012 WL

2905446, at *6 (Bankr. W.D. Pa. July 16, 2012) (“[T]he basis for an objection to a disclosure

statement and its liquidation analysis would be that it contained inadequate information, not that

the liquidation analysis was inaccurate.”); see also In re Zaruba, 384 B.R. 254, 257 (Bankr. D.

Alaska 2008) (refusing to approve disclosure statement where “the debtors appear to have

dispensed with an appropriate liquidation analysis because most creditors have voted for the

plans.”).

         84.       Here, as discussed in Section III.A.5, supra, the Debtors have filed an Amended

Liquidation Analysis, which demonstrates that claimants are likely to receive recoveries under the

Plan that are equal to or greater than the recoveries available to them in a liquidation scenario,

largely as a result of the Imerys Settlement and the Rio Tinto/Zurich Settlement, each of which are

                                                   56
RLF1 24099484v.1
               Case 19-10289-LSS          Doc 2293       Filed 10/05/20    Page 57 of 72




dependent upon confirmation of the Plan. (Amended Liquidation Analysis at pp. 141-44.) To the

extent J&J contests the conclusions of the Amended Liquidation Analysis, such an objection

should be addressed at the Confirmation Hearing. See In re W.P. Hickman Sys., 2012 WL

2905446, at *6.

         3.        The Plan Does Not Provide for Improper Treatment of Indirect Talc
                   Personal Injury Claimants

         85.       Under section 1122(a), “a plan may place a claim or an interest in a particular class

only if such claim or interest is substantially similar to the other claims or interests of such class.”

11 U.S.C. § 1122(a). J&J argues that the Plan and Disclosure Statement are improper because

they classify Direct Talc Personal Injury Claims and Indirect Talc Personal Injury Claims within

the same class. (See Docket No. 1878 at ¶¶ 63-65.) However, grouping direct and indirect mass

tort claims within the same class is widely accepted within the Third Circuit. See In re Pittsburgh

Corning Corp., No. 00-22876 (JKF), 2013 WL 2299620, at *67 (Bankr. W.D. Pa. May 24, 2013)

(“Asbestos Personal Injury Claims (as defined in the Plan) are substantially similar to Indirect

Asbestos Claims (as defined in the Plan) in that all such claims are unsecured, nonpriority claims

arising from personal injury caused by exposure to asbestos or asbestos-containing products”); In

re W.R. Grace & Co., 446 B.R. 96, 129 (Bankr. D. Del. 2011) (holding that “a contribution or

indemnity claim that arises from the asbestos liabilities of Debtors” is “substantially similar to the

Direct Claims”); In re Armstrong World Indus., Inc., 348 B.R. 136, 159-60 (D. Del. 2006)

(“Because all Asbestos Personal Injury Claims in Class 7 (including Indirect PI Trust Claims)

relate, directly or indirectly, to AWI’s liability for asbestos-related personal injury and wrongful

death claims, whether arising under tort law . . . or under contract . . . a reasonable basis exists for

the classification of the Asbestos Personal Injury Claims together in a single class.”).




                                                    57
RLF1 24099484v.1
               Case 19-10289-LSS           Doc 2293       Filed 10/05/20     Page 58 of 72




         86.       Indeed, it is not at all unreasonable to place such claims within a single class as they

all arise from the same conduct or actions. A “Talc Personal Injury Claim” is defined as:

                   any Claim and any Talc Personal Injury Demand against one or more of the
                   Debtors or any other Protected Party whether known or unknown, including
                   with respect to any manner of alleged bodily injury, death, sickness, disease
                   or alleged disease process, emotional distress, fear of cancer, medical
                   monitoring, or any other alleged personal injuries (whether physical,
                   emotional or otherwise), directly or indirectly arising out of or relating to
                   the presence of or exposure to talc or talc-containing products based on the
                   alleged pre-Effective Date acts or omissions of the Debtors or any other
                   Entity for whose conduct the Debtors have or are alleged to have liability
                   (but only to the extent such Claim or Talc Personal Injury Demand directly
                   or indirectly arises out of or relates to the alleged pre-Effective Date acts or
                   omissions of the Debtors) . . . .

(Plan at § 1.1.192.) Thus, the term Talc Personal Injury Claim encompasses both Direct Talc

Personal Injury Claims and Indirect Talc Personal Injury Claims. (Id.) As such, the Debtors’

placement of Direct Talc Personal Injury Claims and Indirect Talc Personal Injury Claims in a

single class is appropriate and proper.

         87.       Moreover, beyond the classification of claims, the Bankruptcy Code also requires

that a plan of reorganization provide the “same treatment” for claims within a particular class. 11

U.S.C. § 1123(a)(4); see also 11 U.S.C. § 524(g) (requiring that “similar claims” be treated in

“substantially the same manner”). For a plan to provide equal treatment to all similar claims, the

plan must provide such claimants with the “same opportunity” for recovery. See In re W.R. Grace

& Co., 729 F.3d 311, 327 (3d Cir. 2013). Here, the Original TDP (and the Amended TDP) makes

clear that holders of Indirect Talc Personal Injury Claims will be “paid by the Trust subject to the

applicable Payment Percentage (and all other limitations applicable to Direct Talc Personal Injury

Claims hereunder),” if the Indirect Talc Personal Injury Claimants can fulfill certain administrative

prerequisites. (Original TDP at § 5.4; see also Amended TDP.) Moreover, as is made clear by the

Original TDP (and the Amended TDP), the Payment Percentages apply equally to Direct Talc


                                                     58
RLF1 24099484v.1
               Case 19-10289-LSS          Doc 2293       Filed 10/05/20    Page 59 of 72




Personal Injury Claims and Indirect Talc Personal Injury Claims (Original TDP at § 4; see also

Amended TDP.) Accordingly, holders of Indirect Talc Personal Injury Claims will have the same

opportunity for recovery as holders of Direct Talc Personal Injury Claims, thereby fulfilling the

requirement of section 1123(a)(4).

         88.       In sum, although the assessment of the treatment of holders of Indirect Talc

Personal Injury Claims is premature and should be addressed at confirmation, both the

classification and treatment of Indirect Talc Personal Injury Claims are proper.

         4.        The Lack of Certain “Neutrality Language” for J&J Does Not Render the
                   Plan Patently Unconfirmable

         89.       Contrary to J&J’s assertion (Docket No. 1878 at ¶¶ 55-60) regarding the need for

additional “neutrality language,” the Plan and Disclosure Statement (as supplemented) contain

appropriate and sufficient language regarding the treatment of J&J’s indemnity obligations and

insurance coverage.

         90.       With respect to J&J’s indemnification obligations, as discussed in Section III.A.6.c,

supra, the Disclosure Statement makes clear that:

                   Subject to Section 11.5.5 of the Plan, none of (i) the Bankruptcy Court’s
                   confirmation of the Plan or approval of the Plan Documents, (ii) the
                   Confirmation Order or any findings and conclusions entered with respect to
                   the Confirmation, nor (iii) any estimation or valuation of any Claims, either
                   individually or in the aggregate in the Chapter 11 Cases shall, with respect
                   to J&J, constitute a trial or hearing on the merits or an adjudication or
                   judgment with respect to any Direct Talc Personal Injury Claim against J&J
                   or any J&J Indemnification Rights and Obligations.

(Disclosure Statement at § 7.7(e).)

         In terms of J&J’s insurance rights, given that J&J is not itself an insurer, it is not clear why

J&J demands “robust insurance neutrality provisions,” which are not customarily provided to non-

insurers. In any event, Section 7.7(e) of the Disclosure Statement provides that J&J’s rights and

obligations under its various agreements with the Debtors are fully preserved. (Disclosure

                                                    59
RLF1 24099484v.1
               Case 19-10289-LSS         Doc 2293       Filed 10/05/20   Page 60 of 72




Statement at § 7.7(e) (“For all issues relating to J&J Indemnification Rights and Obligations, the

provisions, terms, conditions, and limitations of any agreements underlying the J&J

Indemnification Rights and Obligations shall control.”)

         5.        Potential Litigation Between the Debtors and J&J Does Not Render the Plan
                   Unconfirmable

         91.       American International Industries (“AII”) objects, without support or explanation,

that the “inevitable litigation between Johnson & Johnson and the Debtors makes the Plan

unconfirmable.” (Docket No. 1870 at ¶ 12.) AII does not elaborate as to why litigation between

J&J and the Debtors “is inevitable” nor how such litigation would impact confirmation of the Plan.

In particular, AII does not explain why hypothetical litigation between J&J and the Debtors would

prevent the operation of the Talc Personal Injury Trust or any other component of the Plan. In any

event such a hypothetical concern is clearly premature and should be addressed (if at all) during

the confirmation process.

         92.       The Plan and Disclosure Statement contemplate that any rights and obligations of

J&J with respect to J&J’s indemnification obligations to the Debtors will be transferred to the Talc

Personal Injury Trust for resolution after the Effective Date of the Plan. This is not dissimilar to

other Chapter 11 cases in which insurance disputes and significant claims objections are resolved

after a plan has been confirmed.

C.       The Voting Procedure Objections Are Without Merit

         1.        It is Appropriate to Assign Indirect Talc Personal Injury Claims a Value of
                   $1 for Voting Purposes.

         93.       The Bankruptcy Code gives bankruptcy courts “wide latitude . . . to evaluate the

evidence supporting a particular claim within the context of a particular bankruptcy proceeding.”

Bittner v. Borne Chemical Co., Inc., 691 F.2d 134, 136 (3d Cir. 1982). In the plan solicitation

context, this discretion manifests as the ability to evaluate and estimate claims—for the sole

                                                   60
RLF1 24099484v.1
               Case 19-10289-LSS         Doc 2293       Filed 10/05/20    Page 61 of 72




purpose of voting—according to the totality of the circumstances of the bankruptcy and in order

to “ensure voting power [is] commensurate with economic interest.” Pension Ben. Guar. Corp. v.

Enron Corp., No. 04 Civ. 5499 (HB), 2004 WL 2434928 at *5 (S.D.N.Y. Nov. 1, 2004). This goal

of allocating voting rights fairly is what drives the evaluation of voting procedures. See id.

(discounting the value of RICO claims by one-third to account for the disproportionate impact of

the RICO statutes treble damages provision on Plan voting rights); see also Matter of Johns-

Manville Corp., 68 B.R. 618, 631 (Bankr. S.D.N.Y. 1986) (holding that the “construct of the voting

procedure is proper as it clearly meets the desideratum of expanded suffrage and participation in

the reorganization by all parties in interest” where the “unstated goal of the [objectors], on the

other hand, would seem to be to silence the vast majority of those parties in interest who are the

central concern of this reorganization.”).

         94.       In the specific context of mass tort bankruptcies in which numerous individual tort

claimants hold claims that are difficult to value, it is common—for the purposes of allocating

voting power for Plan confirmation—for bankruptcy courts to approve voting procedures that

allocate voting rights not according to the value of the claims themselves, but equally among all

similarly-situated claimants. See, e.g., Matter of Johns-Manville Corp., 68 B.R. at 631 (approving

plan that estimated asbestos plaintiffs’ claim values at $1 for the purposes of voting); see also In

re Quigley Co., 346 B.R. 647, 654-5 (commenting that the bankruptcy code’s voting provisions

are “difficult to apply in tort cases” and noting that one approach courts have developed to address

the issue is to “value[] all of the claims at $1.00 for voting purposes.”); In re A.H. Robins Co., Inc.,

880 F.2d 694, 697-8 (4th Cir. 1989) (valuing each individual tort claim equally for voting purposes

because “any attempt to evaluate each of the 195,000 individual claims for voting purposes would

cause intolerable delay.”).      This is exactly the approach adopted in the Debtors’ proposed



                                                   61
RLF1 24099484v.1
               Case 19-10289-LSS         Doc 2293       Filed 10/05/20    Page 62 of 72




Solicitation Procedures, and falls well within the Court’s discretion to approve voting procedures

that allocate votes according to claimants’ economic interest in the Chapter 11 Cases.

         95.       J&J objects to the Plan’s valuation—for voting purposes only—of its Indirect Talc

Personal Injury Claim at $1 rather than $20,000,000—the asserted amount of its indemnification

claim against the Debtors in its Proof of Claim—on the basis that its claim is deemed “allowed”

under section 502(a). As an “allowed” claim, J&J seeks to value it at $20,000,000 for voting

purposes “without need for a Rule 3018(a) motion.” (Docket No. 1878 at ¶ 68.) As an initial

matter, the Debtors do not believe that J&J’s $20,000,000 indemnification claim is valid and, as

such, have filed an objection to such claim. [Docket No. [2284]. Therefore, as J&J concedes, its

claim is no longer deemed “allowed” under section 502(a). To the extent J&J’s objection relies

on its claim being “allowed,” its objection has been mooted by the filing of the Debtors’ objection.

See 11 U.S.C. § 502(a) (a claim or interest is deemed allowed unless a party in interest objects);

see also In re Ravn Air Group, Inc., Case No. 20-10755 (BLS) [Docket No. 318] (Bankr. D. Del.

June 07, 2020) (providing that “[i]f a Claim for which a proof of Claim has been timely filed is . .

. disputed, such Claim is accorded one vote and valued at one dollar ($1.00) for voting purposes.”).

         96.       In addition, J&J’s objection misstates the law and, by ignoring the full context of

these Chapter 11 Cases, twists the proper objective of assigning voting rights according to

claimants’ proportionate economic interests. First, J&J conflates its claim’s status as “allowed”

under section 502(c) with an acceptance of the monetary value of that claim being the proper

measure of its holder’s voting power. To the contrary, courts have consistently differentiated

between claim estimation under section 502(c), which permits courts to estimate the value of

contingent or unliquidated claims for the purposes of becoming an “allowed” claim, and claim

estimation under FRBP 3018(a), which permits estimation for the purposes of allocating voting



                                                   62
RLF1 24099484v.1
               Case 19-10289-LSS        Doc 2293       Filed 10/05/20   Page 63 of 72




rights. See, e.g., In re Stone Hedge Properties, 191 B.R. 59, 65 (Bankr. M.D.Pa. 1995) (contrasting

mandatory estimation under section 502(c) with discretionary estimation under FRBP 3018(a));

see also Enron, supra, 2004 WL 2434928 at *5-6 (emphasizing that FRBP 3018(a) gives courts

discretion to estimate claims for the purpose of determining “voting strength,” distinct from their

status as an “allowed” claim, which affects “the fundamental right to vote.”). Second, by arguing

that its liquidated Indirect Talc Personal Injury Claim should be valued at $20,000,000 while all

unliquidated Direct Talc Personal Injury Claims and other Indirect Talc Personal Injury Claims

are valued at $1, J&J will have an inequitable amount of voting power; especially since other

claims in the same class, if liquidated, could be determined to have a value equal to or greater than

the value of J&J’s purported claim.

         97.       Moreover, J&J’s proposal upends the objective of the Solicitation Procedures to

allocate voting power fairly and equally among all talc claimants. By valuing all Talc Personal

Injury Claims at $1 for voting purposes, the Solicitation Procedures attempt to treat each talc

claimant equally for the purposes of voting on the Plan. J&J’s proposal is counter to the policy

goals underlying the Bankruptcy Code. See Matter of Johns-Manville Corp., supra, 68 B.R. at

631 (emphasizing that courts should look to the purpose and effects of proposed voting procedures,

rather than to whether they “rigidly comply with §§ 501, 502, and 1126 of the Code,” in evaluating

their propriety); see also Enron, supra, 2004 WL 2434928 at *6 (affirming the bankruptcy court’s

determination that “it is somewhat absurd for [a claimholder] to vote $76 billion worth of claims

[. . .] which would lead [to] an extraordinarily absurd result.”).

         98.       Should J&J believe that its vote on the Plan should count 20,000,000 times more

than the vote of any other holder of a Talc Personal Injury Claim, the Solicitation Procedures

permit J&J to seek such relief pursuant to FRBP 3018(a).



                                                  63
RLF1 24099484v.1
                Case 19-10289-LSS        Doc 2293      Filed 10/05/20   Page 64 of 72




         2.        The Treatment of FRBP 3018(a) Motions is Proper.

         99.       In contrast with J&J, the U.S. Trustee objects on the basis that the Solicitation

Procedures treat holders of Direct Talc Personal Injury Claims and Indirect Talc Personal Injury

Claims differently in that they do not allow the former to file a motion under FRBP 3018(a) to

seek to adjust their voting rights, while allowing Indirect Talc Personal Injury Claimants to do so.

(See Docket No. 1911.) It is telling that the U.S. Trustee alone has made this objection. The TCC,

which is made up of and represents the holders of Direct Talc Personal Injury Claims, supports the

Solicitation Procedures as drafted. Moreover, despite having received adequate notice of the

disclosure statement hearing, no holder of a Direct Talc Personal Injury Claim has objected to the

Solicitation Procedures. In fact, two other groups representing holders of Direct Talc Personal

Injury Claims filed timely objections to the Motion and the Disclosure Statement, but neither raised

concerns about the valuation of claims for voting purposes.

         100.      In addition, much like J&J, the U.S. Trustee’s objection misconstrues the

underlying purpose of the Solicitation Procedures. By assigning each Direct Talc Personal Injury

Claim a value of $1 for voting purposes, the Plan attempts to give each claim holder an equal voice

in Plan confirmation. Such a voting scheme is commonly accepted in mass tort bankruptcies such

as this as a method of ensuring that voting power is commensurate with each creditor’s economic

interests in the bankruptcy. See In re Quigley, supra, 346 B.R. at 653-5. However, while each

Direct Talc Personal Injury Claim represents an individual claim, each Indirect Talc Personal

Injury Claim may represent a number of individual claims. (See Plan at § 1.1.93.) In order to

achieve the ultimate goal of ensuring that each claim is afforded the proper voting power, it may

be appropriate, as the Plan contemplates, to adjust the value of certain Indirect Talc Personal Injury

Claims accordingly for voting purposes only to reflect the number of individual claims that

underlie such claim. See In re Quigley Co., 346 B.R. at 654 (“In the end, any estimation should

                                                  64
RLF1 24099484v.1
                Case 19-10289-LSS        Doc 2293       Filed 10/05/20   Page 65 of 72




ensure that the voting power is commensurate with the creditor’s economic interests in the case.”).

The same cannot be said of the Direct Talc Personal Injury Claims, which remain unliquidated and

disputed, and the Solicitation Procedures propose to value equally for voting purposes.

         101.      Such an approach is consistent with bankruptcy courts’ well-established ability to

craft solutions in furtherance of the policies underlying the provisions of the Bankruptcy Code.

See, e.g., In re Combustion Engineering., Inc., 391 F.3d 190, 235 (3d Cir. 2004) (“Bankruptcy

courts are courts of equity, empowered to invoke equitable principles to achieve fairness and

justice in the reorganization process”) (citation omitted); see also Matter of Johns-Manville Corp.,

68 B.R. at 624-5 (“[T]his court sits both as a court of equity and as one charged with fulfilling a

legislative mandate”); In re Aquatic Development Group, Inc., 352 F.3d 671, 680 (2d Cir. 2003)

(“[I]t is axiomatic that bankruptcy courts are courts of equity, empowered to invoke equitable

principles to achieve fairness and justice in the reorganization process.”) (Straub, J., concurring).

To this end, bankruptcy courts ensure that “substance will not give way to form, that technical

considerations will not prevent substantial justice.” In re A.H. Robins Co, Inc., 880 F.2d at 702

(quoting MacArthur Co. v. Johns-Manville Corp., 837 F.2d 89, 94 (2d Cir. 1988)).

         102.      The U.S. Trustee’s objection would have this Court ignore the substance of the

Solicitation Procedures—which are designed to ensure that each individual with a Talc Personal

Injury Claim is treated equally for voting purposes—in favor of arrangements that would

contravene the spirit of the Bankruptcy Code. Instead, by suggesting that each holder of a Direct

Talc Personal Injury Claim should be able to adjust the value of their claim for voting purposes

through a 3018(a) motion, it would impose on the Debtors and this Court the significant burden of

estimating the dollar value of thousands of individual tort claims, a burden bankruptcy courts have

consistently recognized would result in “intolerable delay,” and which might ultimately be “more



                                                   65
RLF1 24099484v.1
                Case 19-10289-LSS        Doc 2293        Filed 10/05/20      Page 66 of 72




confusing than helpful.” In re A.H. Robins Co., Inc., 880 F.2d at 697-8. It is because of this

substantial and overwhelming burden that the TCC and the FCR support the Solicitation

Procedures as drafted. The U.S. Trustee should not be permitted to impose such a burden on the

Debtors’ Estates and this Court should overrule the Objection accordingly.

D.       The Procedural Objections Are Meritless or Have Been Addressed

         1.        The Timing of the Filing of the Disclosure Statement is Appropriate

         103.      The Debtors anticipate that the Objectors may object to the fact that the Debtors

filed the operative Disclosure Statement less than 28 days before the hearing on the Motion. As

an initial matter, the Debtors filed the Original Disclosure Statement on May 15, 2020, almost five

months prior to the hearing. The additions and revisions made to the Disclosure Statement in the

interim were intended to accomplish three goals: (a) to incorporate information regarding the Rio

Tinto/Zurich Settlement (which was already included in the First Amended Plan filed on August

12, 2020); (b) to add or revise language to address the Objections; and (c) to adequately describe

the status of J&J’s indemnification obligations to the Debtors. Thus, individuals and entities

entitled to vote on the Plan are not reviewing for the first time the entire Disclosure Statement, but

only those specific portions that were updated or added since the filing of the First Amended

Disclosure Statement.34

         104.      The First Amended Plan and the First Amended Disclosure Statement were filed

on August 12, 2020, almost two months prior to the hearing on the Disclosure Statement. The

changes to the First Amended Disclosure Statement that are reflected in the operative Disclosure

Statement filed on October 5 , 2020, are relatively minimal and focus on the following key areas:



34
       Notably, FRBP 2002(b) sets forth a 28-day requirement for the original filing of a disclosure
statement in advance of a hearing to approve the disclosure statement, but it is silent as to any subsequent
amended filings.

                                                    66
RLF1 24099484v.1
                Case 19-10289-LSS       Doc 2293       Filed 10/05/20   Page 67 of 72




(i) replacement of provisions with respect to the J&J Stay Motion—which has now been denied—

with language similar to (and more protective than) the language contained in the Original

Disclosure Statement, and (ii) updates regarding the progress of various motions, adversary

proceedings, and mediations. As such, all parties in interest have had more than substantial time

to determine whether the disclosures contained in the Disclosure Statement are adequate.

         105.      In addition, courts have repeatedly approved amended disclosure statements filed

less than 28 days before the hearing. See In re Yarway Corp., Case No. 13-11025 (BLS) (Bankr.

D. Del. Jan. 28, 2015) [Docket Nos. 704, 737, 756] (approving amended disclosure statement filed

less than a week before the approval hearing); In re Leslie Controls, Inc., Case No. 10-12199 (CSS)

(Bankr. D. Del. Aug. 19, 2010) [Docket Nos. 16, 142, 166] (approving amended disclosure

statement filed on August 12, 2010 at hearing held on August 19, 2010); In re TK Holdings Inc.,

Case No. 17-11375 (BLS) (Bankr. D. Del. Jan. 5, 2018) [Docket Nos. 1164, 1363 1400, 1474-86,

1551, 1654, 1639] (the debtor amended its disclosure statement on December 19, 2017 and January

2, 2018, the hearing was held on January 3, 2018, and the amended disclosure statement was

approved on January 5, 2018); In re Specialty Products Holding Corp., Case No. 10-11780 (PJW)

(Bankr. D. Del. Oct. 21, 2014) [Docket Nos. 5026, 5112] (approving disclosure statement filed on

October 3, 2014 at hearing held on October 20, 2014); In re Oakfabco, Inc., Case No. 15-27062

(Bankr. N.D. Ill. Jan. 15, 2019) [Docket Nos. 770, 771] (approving amended disclosure statement

filed one day in advance of the scheduled hearing); In re Kaiser Gypsum Company, Inc., Case No.

16-31602 (JCW) (Bankr. W.D.N.C. Oct. 23, 2019) [Docket Nos. 1815, 1861, 1875] (approving

amended disclosure statement filed on September 24, 2019, and amended again on October 15,

2019, in advance of hearing on October 17, 2019). In sum, it is common and appropriate for a

debtor to file an amended disclosure statement—particularly one that addresses objections with



                                                  67
RLF1 24099484v.1
                Case 19-10289-LSS        Doc 2293        Filed 10/05/20      Page 68 of 72




respect to the original disclosure statement—less than 28 days before the hearing to approve the

disclosure statement.35

         2.        The Plan Confirmation Schedule is Appropriate

         106.      Several Objectors argue that the plan confirmation schedule presented in the

Solicitation Procedures does not provide sufficient time for parties in interest to evaluate the Plan,

file amended proofs of claim, review the Plan Supplement, and conduct discovery. (See Docket

No. 1865 at 16-17; Docket No. 1869 at ¶¶ 25-29; Docket No. 1894 at p. 14; Docket No. 2278 at

pp. 30-31; Docket No. 2282 at ¶¶ 24-27.) However, given the passage of time since the filing of

the Original Disclosure Statement and the adjustments that have been made to the plan

confirmation schedule since, there is more than sufficient time for consideration of the Plan and

the completion of discovery within the revised proposed schedule.

         107.      The Original Disclosure Statement and Plan were filed almost five months ago, on

May 15, 2020. Under the modified schedule set forth in the revised Solicitation Procedures Order

filed on October 5, 2020 [Docket No. 2288-1], (a) the Voting Record Date will be October 8, 2020,

(b) the deadline to vote on or object to the Plan will be November 20, 2020, which is over six

weeks away, and (c) the Confirmation Hearing will be held on December 17, 2020. This timeline

complies with the requirements of the Bankruptcy Code.

         108.      Similarly, Objections that the proposed timeline does not allow for adequate

discovery are meritless. First, such objections fail to describe how the proposed timeline will

prevent adequate discovery. Instead, they simply complain that the Original Disclosure Statement



35
        Given that the amendments filed on October 5, 2020 dealt with only a narrow range of information
(which became necessary due to developments since the filing of the Amended Disclosure Statement), and
that Courts allow the filing of amended disclosure statements within the 28 days’ prescribed by statute, the
Cyprus Historical Excess Insurers’ objection regarding the lack of adequate notice should be overruled.
(Docket No. 2278 at p. 30.)

                                                    68
RLF1 24099484v.1
                Case 19-10289-LSS       Doc 2293       Filed 10/05/20    Page 69 of 72




made no specific mention of discovery. (See, e.g., Docket No. 1894 at 14 (“Debtors’ proposed

confirmation schedule [. . .] says nothing about discovery or experts. But it should.”); see also

Docket No. 2278 at pp. 31-32.) This is inadequate. Nearly five months have already passed since

the Debtors filed the Original Disclosure Statement, and, given the November 20, 2020

Confirmation Objection Deadline, there remains sufficient time to conduct additional discovery.

Second, and more importantly, at least four Objectors who objected on this basis in fact have

utilized the months since May 15 to serve discovery requests on the Debtors regarding the Plan—

and the Debtors have produced documents in response to such requests. Moreover, several

Objectors have also served discovery on other Plan Proponents, as well as Rio Tinto and Zurich.

Simply put, the confirmation timeline includes ample time to conduct Plan discovery, which is

already well underway.

         3.        The Solicitation Procedures do not Create a Material Conflict of Interest

         109.      The U.S. Trustee asserts that the Solicitations Procedures create a conflict of

interest because the definitions of “Released Parties” and “Representatives” interact to potentially

cause holders of Talc Personal Injury Claims to provide releases to some of the law firms

representing them. (Docket No. 1911 at ¶¶ 55-62.) The Debtors believe that the U.S. Trustee’s

concern should be overruled because the scope of the potential releases identified by the U.S.

Trustee is so narrow and contextually constrained as to not present a realistic problem. Moreover,

the U.S. Trustee’s concern is premised on law firms unilaterally “determin[ing] whether their

clients will opt-out of giving releases” and “determining whether to vote to accept the Plan.” (Id.

at ¶ 58.) It does not factor in that these law firms will communicate with their clients about the

Plan, as well as the effects of opting-out of giving releases (or not). Given the limited applicability

of these releases and the mitigating effect of communications between law firms and their clients,

no further changes or actions are necessary to address the U.S. Trustee’s concern.

                                                  69
RLF1 24099484v.1
                Case 19-10289-LSS        Doc 2293       Filed 10/05/20    Page 70 of 72




         4.        The Notice to Contract Counterparties Provides a Sufficiently Long
                   Response Time

         110.      The U.S. Trustee asserts that the proposed Solicitation Procedures are deficient

because they may not give counterparties sufficient time to file objections the Debtors’ assumption

of contracts or leases. (Docket No. 1911 at ¶ 67.) The Debtors have amended the Plan and

Disclosure Statement to expand the amount of notice given to contract counterparties.

Specifically, under the Plan, notice of any revisions or additions to the list of contracts that will be

assumed as part of the Plan will occur no later than 16 days prior to the Confirmation Hearing.

(Plan at § 5.1.4.)

         5.        Expanded Service of the Plan Supplement and the Solicitation Procedures
                   Order is Unnecessary

         111.      The U.S. Trustee argues that the Debtors should be required to serve copies of the

Plan Supplement on all creditors entitled to vote and the 2002 list. In addition, the U.S. Trustee

also requests that the Debtors serve the order approving the Disclosure Statement on certain

additional government entities, including (i) state and local taxing authorities in the jurisdictions

in which the Debtors have tax liability, and (ii) federal, state and local authorities that regulate any

portion of the debtors’ business, including the Environmental Protection Agency, and state

environmental agencies. (Docket No. 1911 at ¶¶ 69-70.) However, the U.S. Trustee’s expanded

service is not required by the Bankruptcy Code and is costly, burdensome and impractical,

especially considering that, during the global pandemic, many individuals and entities are not

receiving physical mail in the normal time or manner. Moreover, the Plan Supplement and

Solicitation Procedures Order will be available online through the Debtors’ Claims Agent’s

website at https://cases.primeclerk.com/ImerysTalc/.         In addition, each of the Confirmation

Hearing Notice, the Publication Notice, the Notice of Non-Voting Status, and the Contract/Lease

Notice includes a section with respect to how to obtain copies of the Plan, the Disclosure

                                                   70
RLF1 24099484v.1
                Case 19-10289-LSS         Doc 2293          Filed 10/05/20    Page 71 of 72




Statement, the Solicitation Procedures Order, and other documents related to the Plan, including

through the Debtors’ Claims Agent’s website. As such, all of the aforementioned parties will have

full access to the documents referenced by the U.S. Trustee.36 In addition, the Debtors have agreed

that they will serve copies of all Executory Contract and Unexpired Lease Plan Supplement

exhibits on the applicable contract or lease counterparties. (Solicitation Procedures Order at ¶ 13.)

IV.      CONCLUSION

         112.      The Debtors respectfully request that the Court enter the Solicitation Procedures

Order and order such additional relief as the Court may deem proper and appropriate.



 Dated: October 5, 2020                      Respectfully submitted,
        Wilmington, Delaware                 /s/ Sarah E. Silveira


                                             RICHARDS, LAYTON & FINGER, P.A.

                                             Mark D. Collins (No. 2981)
                                             Michael J. Merchant (No. 3854)
                                             Amanda R. Steele (No. 5530)
                                             Brett M. Haywood (No. 6166)
                                             Sarah E. Silveira (No. 6580)
                                             One Rodney Square
                                             920 North King Street
                                             Wilmington, DE 19801
                                             Telephone: (302) 651-7700
                                             Facsimile: (302) 651-7701
                                             E-mail: collins@rlf.com
                                                     merchant@rlf.com
                                                     steele@rlf.com
                                                     haywood@rlf.com
                                                     silveira@rlf.com

                                             - and -

36
         Nevertheless, the Debtors have agreed to serve the order approving the Disclosure Statement and
Solicitation Procedures and the Confirmation hearing Notice on (i) state and local taxing authorities in the
United States and Canada in the jurisdiction in which the Debtors have tax liability, and (ii) federal, state,
and local authorities in the United States and Canada that regulate any portion of the Debtors’ businesses,
including the Environmental Protection Agency.

                                                       71
RLF1 24099484v.1
              Case 19-10289-LSS   Doc 2293        Filed 10/05/20   Page 72 of 72




                                   LATHAM & WATKINS LLP

                                   Jeffrey E. Bjork (admitted pro hac vice)
                                   Kimberly A. Posin (admitted pro hac vice)
                                   Amy C. Quartarolo (admitted pro hac vice)
                                   Helena G. Tseregounis (admitted pro hac vice)
                                   355 South Grand Avenue, Suite 100
                                   Los Angeles, California 90071-1560
                                   Telephone: (213) 485-1234
                                   Facsimile: (213) 891-8763
                                   E-mail: jeff.bjork@lw.com
                                            kim.posin@lw.com
                                            amy.quartarolo@lw.com
                                            helena.tseregounis@lw.com

                                   - and -

                                   Richard A. Levy (admitted pro hac vice)
                                   330 North Wabash Avenue, Suite 2800
                                   Chicago, Illinois 60611
                                   Telephone: (312) 876-7700
                                   Facsimile: (312) 993-9767
                                   E-mail: richard.levy@lw.com

                                   Counsel for Debtors and Debtors-in-Possession




                                             72
RLF1 24099484v.1
